Execution Version





TERM LOAN CREDIT AGREEMENT


dated as of November 5, 2015


among


BRISTOW GROUP INC.
as Borrower




THE LENDERS FROM TIME TO TIME PARTY HERETO,


BANK OF AMERICA, N.A.,
BARCLAYS BANK plc,
COMPASS BANK,
CREDIT SUISSE AG,
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIBANK, N.A.,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents,


and


SUNTRUST BANK
as Administrative Agent








====================================================================




SUNTRUST ROBINSON HUMPHREY, INC.,
BARCLAYS BANK plc,
COMPASS BANK,
CREDIT SUISSE SECURITIES (USA) LLC,
J.P. MORGAN SECURITIES LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE I DEFINITIONS; CONSTRUCTION
1


Section 1.1.
Definitions
1


Section 1.2.
Classifications of Term Loans and Borrowings
23


Section 1.3.
Accounting Terms and Determination
23


Section 1.4.
Terms Generally
23


 
 
 
ARTICLE II AMOUNT AND TERMS OF THE TERM LOAN COMMITMENTS
24


Section 2.1.
Term Loan Commitments
24


Section 2.2.
Requests for Term Loans
24


Section 2.3.
Funding of Borrowings
24


Section 2.4.
Interest Elections
25


Section 2.5.
Repayment of Term Loans
26


Section 2.6.
Evidence of Indebtedness
26


Section 2.7.
Optional Prepayments
26


Section 2.8.
Mandatory Prepayments
27


Section 2.9.
Interest on Term Loans
28


Section 2.10.
Fees
29


Section 2.11.
Computation of Interest and Fees
29


Section 2.12.
Illegality
29


Section 2.13.
Increased Costs
30


Section 2.14.
Funding Indemnity
31


Section 2.15.
Taxes
31


Section 2.16.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
33


Section 2.17.
Mitigation of Obligation
34


Section 2.17.
Replacement of Lenders
34


Section 2.19.
[Reserved]
35


Section 2.20.
Release of Collateral
35


 
 
 
ARTICLE III CONDITIONS PRECEDENT TO EFFECTIVENESS AND FUNDING OF TERM LOANS
35


Section 3.1.
Conditions To Effectiveness
35


Section 3.2.
Delivery of Documents
38


 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
38


Section 4.1.
Existence; Power
38


Section 4.2.
Organizational Power; Authorization
38


Section 4.3.
Governmental Approvals; No Conflicts
38


Section 4.4.
Financial Statements
39


Section 4.5.
Litigation and Environmental Matters
39


Section 4.6.
Compliance with Laws and Agreements
39


Section 4.7.
Investment Company Act, Etc
39


Section 4.8.
Taxes; Fees
39


Section 4.9.
Margin Regulations
39


Section 4.10.
ERISA
40


Section 4.11.
Ownership of Property
40









--------------------------------------------------------------------------------




Section 4.12.
Disclosure
40


Section 4.13.
Labor Relations
40


Section 4.14.
Subsidiaries
41


Section 4.15.
Insolvency
41


Section 4.16.
OFAC
41


Section 4.17.
Compliance with Patriot Act and Other Laws
41


Section 4.18.
Security Documents
41


 
 
 
ARTICLE V AFFIRMATIVE COVENANTS
42


Section 5.1.
Financial Statements and Other Information
42


Section 5.2.
Notices of Material Events
43


Section 5.3.
Existence; Conduct of Business
43


Section 5.4.
Compliance with Laws, Etc
43


Section 5.5.
Payment of Obligations
43


Section 5.6.
Books and Records
44


Section 5.7.
Visitation, Inspection, Etc
44


Section 5.8.
Maintenance of Properties; Insurance
44


Section 5.9.
Use of Proceeds
44


Section 5.10.
Additional Subsidiaries
45


Section 5.11.
Further Assurances
46


Section 5.12.
[Reserved]
46


Section 5.13.
Sanctions; Anti-Corruption Laws
46


 
 
 
ARTICLE VI FINANCIAL COVENANTS
47


Section 6.1.
Leverage Ratio
47


Section 6.2.
Interest Coverage Ratio
47


 
 
 
ARTICLE VII NEGATIVE COVENANTS
47


Section 7.1.
Indebtedness
47


Section 7.2.
Negative Pledge
47


Section 7.3.
Fundamental Changes
48


Section 7.4.
Loans and Other Investments, Etc
49


Section 7.5.
Restricted Payments
49


Section 7.6.
Sale of Assets
50


Section 7.7.
Transactions with Affiliates
50


Section 7.8.
Restrictive Agreements
50


Section 7.9.
Hedging Transactions
51


Section 7.10.
Amendment to Material Documents
51


Section 7.11.
Accounting Changes
51


 
 
 
ARTICLE VIII EVENTS OF DEFAULT
52


Section 8.1.
Events of Default
52


Section 8.2.
Application of Proceeds
54


 
 
 
ARTICLE IX THE ADMINISTRATIVE AGENT
55


Section 9.1.
Appointment of Administrative Agent
55






ii





--------------------------------------------------------------------------------




Section 9.2.
Nature of Duties of Administrative Agent
55


Section 9.3.
Lack of Reliance on the Administrative Agent
55


Section 9.4.
Certain Rights of the Administrative Agent
56


Section 9.5.
Reliance by Administrative Agent
56


Section 9.6.
The Administrative Agent in its Individual Capacity
56


Section 9.7.
Successor Administrative Agent
56


Section 9.8.
Authorization to Execute other Loan Documents
57


Section 9.9.
Documentation Agent; Syndication Agent
57


 
 
 
ARTICLE X MISCELLANEOUS
57


Section 10.1.
Notices
57


Section 10.2.
Waiver; Amendments
59


Section 10.3.
Expenses; Indemnification
60


Section 10.4.
Successors and Assigns
61


Section 10.5.
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
64


Section 10.6.
WAIVER OF JURY TRIAL
65


Section 10.7.
Right of Setoff
65


Section 10.8.
Counterparts; Integration
66


Section 10.9.
Survival
66


Section 10.10.
Severability
66


Section 10.11.
Confidentiality
66


Section 10.12.
Interest Rate Limitation
67


Section 10.13.
Waiver of Effect of Corporate Seal
67


Section 10.14.
Patriot Act
67


Section 10.15.
Officer’s Certificates
67


Section 10.16.
Effect of Inclusion of Exceptions
67


Section 10.17.
Intercreditor Agreement
67








iii





--------------------------------------------------------------------------------




Schedules
Schedule I        -    Applicable Margin
Schedule II        -    Commitment Amounts
Schedule 4.14        -    Subsidiaries
Schedule 7.1        -    Existing Indebtedness
Schedule 7.2        -    Existing Liens
Schedule 7.4        -    Existing Investments


Exhibits
Exhibit A        -     Form of Term Loan Note
Exhibit B        -    Form of Assignment and Acceptance
Exhibit C        -     Form of Subsidiary Guaranty Agreement


Exhibit 2.2        -    Form of Notice of Term Loan Borrowing
Exhibit 2.4        -    Form of Notice of Conversion/Continuation
Exhibit 5.1(c)        -    Form of Compliance Certificate













iv





--------------------------------------------------------------------------------




TERM LOAN CREDIT AGREEMENT


THIS TERM LOAN CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of November 5, 2015, by and among BRISTOW GROUP INC., a Delaware corporation
(the “Borrower”), the several banks and other financial institutions and lenders
from time to time party hereto (the “Lenders”), SUNTRUST BANK, in its capacity
as administrative agent for the Lenders (the “Administrative Agent”), Bank of
America, N.A., Barclays Bank plc, Compass Bank, Credit Suisse AG, and JPMorgan
Chase Bank, National Association, as co-syndication agents, and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Citibank, N.A., and Wells Fargo Bank, National
Association, as co-documentation agents.


W I T N E S S E T H:


WHEREAS, the Borrower has requested, and, subject to the terms and conditions
hereof, the Administrative Agent and the Lenders have agreed, to extend a term
loan credit facility to the Borrower on the terms of this Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders and the Administrative Agent agree as
follows:
ARTICLE I

DEFINITIONS; CONSTRUCTION
Section 1.1.    Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
“Additional Permitted Investments” shall have the meaning given to such term in
Section 7.4(g).
“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
“Agreement” shall have the meaning assigned to such term in the opening
paragraph hereof.






--------------------------------------------------------------------------------




“Aircraft Security Agreement” shall mean any aircraft security agreement
substantially in the form of Exhibit B to the Security Agreement.
“Anti-Corruption Law” means, as to any person, the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act of 2010 and any other similar
anti-corruption laws of the European Union
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Borrowing and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Borrowing.
“Applicable Margin” shall mean, as of any date, with respect to all Term Loans
outstanding on any date, a percentage per annum determined by reference to the
applicable Leverage Ratio in effect on such date as set forth on Schedule I;
provided, that a change in the Applicable Margin resulting from a change in the
Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers or is deemed to deliver pursuant to Section 10.1(b)(ii) each
of the financial statements required by Section 5.1(a) and (b) and the
Compliance Certificate required by Section 5.1(c); provided further, that if at
any time the Borrower shall have failed to deliver such financial statements and
such Compliance Certificate within ten (10) days of the delivery date set forth
in Section 5.1, the Applicable Margin shall be at Level VII as set forth on
Schedule I and interest shall be calculated and payable at Level VII for the
period from the second Business Day after the delivery date for the financial
statements and Compliance Certificate set forth in Section 5.1 until such time
as such financial statements and Compliance Certificate are delivered, at which
time the Applicable Margin shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the date on which the financial statements and Compliance Certificate for the
Fiscal Quarter ending December 31, 2015 are delivered shall be at Level V, or if
pursuant to the foregoing, the Applicable Margin would be required to be at a
higher Level on or before such date, such higher Level. In the event that any
Compliance Certificate delivered hereunder is shown to be inaccurate with regard
to the Leverage Ratio, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin based upon the pricing grid set forth
on Schedule I (the “Accurate Applicable Margin”) for any period that such
Compliance Certificate covered, then (i) the Borrower shall immediately deliver
to the Administrative Agent a corrected Compliance Certificate, for such period,
(ii) the Applicable Margin shall be adjusted such that after giving effect to
the corrected Compliance Certificate the Applicable Margin shall be reset to the
Accurate Applicable Margin based upon the pricing grid set forth on Schedule I
for such period and (iii) the Borrower shall immediately pay to the
Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such Accurate Applicable Margin for such period. 
The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.9(b) or Article
VIII.
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit B attached hereto or any other form approved by the
Administrative Agent.







2





--------------------------------------------------------------------------------




“Average Debt” of the Borrower, as of any date, shall mean (i) the sum of
consolidated debt on the balance sheet of the Borrower for the Borrower’s two
most recently completed Fiscal Years, as set forth in the consolidated balance
sheet contained in the annual audit report of the Borrower for such Fiscal
Years, divided by (ii) 2.
“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy” as now and hereafter in effect, or any successor statute.
“Base Rate” shall mean the higher of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (ii) the Federal Funds Rate,
as in effect from time to time, plus one-half of one percent (0.50%) per annum.
The Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.
“Borrower” shall have the meaning in the introductory paragraph hereof.
“Borrowing” shall mean a borrowing consisting of Term Loans of the same Type,
made, converted or continued on the same date and in the case of Eurodollar Rate
Loans, as to which a single Interest Period is in effect.
“Business Day” means any day other than a Saturday or Sunday on which banks are
not authorized or required to close in Atlanta, Georgia or New York, New York.
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Capital Markets Securities” means (x) Indebtedness for borrowed money evidenced
by bonds, debentures, notes or similar debt or equity-linked securities, in each
case issued by or for the account of the Borrower or any Subsidiary to
purchasers for trading in capital markets or to be held in institutional
purchasers’ portfolios or (y) equity securities issued by the Borrower or any
Subsidiary, and in each case other than (a) Permitted Refinancing Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund Indebtedness (other than the Term
Loans) of the Borrower or any Subsidiary existing as of the Closing Date and (b)
Permitted Issuances.
“Capital Stock” shall mean any capital stock (or in the case of a partnership or
limited liability company, the partners’ or members’ equivalent equity interest)
of the Borrower or any of its Subsidiaries (to the extent issued to a Person
other than the Borrower), whether common or preferred.
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower and its Subsidiaries, taken as a whole, to any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder in effect on the date hereof),
(ii) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (within the meaning of the Securities



3





--------------------------------------------------------------------------------




Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) of 50% or more of the outstanding
shares of the voting stock of the Borrower, or (iii) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were neither (a) members of the board of directors on the Closing
Date, (b) nominated by the board of directors nor (c) appointed by directors so
nominated; provided, however, that, with respect to clause (ii) above a
transaction in which the Borrower becomes a Subsidiary of another Person (other
than a Person that is an individual) shall not constitute a Change in Control if
(a)    the stockholders of the Borrower immediately prior to such transaction
"beneficially own" (as such term is defined in Rule 13d-3 and Rule 13d-5 under
the Exchange Act), directly or indirectly through one or more intermediaries, at
least a majority of the voting power of the outstanding voting stock of the
Borrower immediately following the consummation of such transaction; and
(b)    immediately following the consummation of such transaction, no "person"
(as such term is defined above), other than such other Person (but including the
holders of the equity interests of such other Person), "beneficially owns" (as
such term is defined above), directly or indirectly through one or more
intermediaries, more than 50% of the voting power of the outstanding voting
stock of the Borrower.
“Change in Law” shall mean (a) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (b) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or (c)
compliance by any Lender (or its Applicable Lending Office) (or for purposes of
Section 2.13(b), by such Lender’s parent corporation, if applicable) with any
request, rule, guideline or directive (whether or not having the force of law)
of any Governmental Authority made or issued after the date of this Agreement;
it being understood, for the avoidance of doubt, that (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives made or issued by any Governmental Authority thereunder or in
connection therewith (whether or not having the force of law), and related acts
of compliance as described in clause (c) of this definition, and (ii) all
requests, rules, guidelines or directives concerning capital adequacy or
liquidity (A) promulgated by the Bank for International Settlements or the Basel
Committee on Banking Supervision (or any successor or similar authority) and
made or issued by any Governmental Authority or (B) made or issued by the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
and related acts of compliance as described in clause (c) of this definition,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, promulgated, made or issued.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with Section 10.2.
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is the subject of a Lien granted pursuant to a Loan
Document to the Administrative Agent for the benefit of the Secured Parties to
secure the whole or any part of the Obligations or any Guarantee thereof, and
shall include, without limitation, all casualty insurance proceeds and
condemnation awards with respect to any of the foregoing. For the avoidance of
doubt, Collateral shall exclude the aircraft, rotors, engines and other
equipment or property not subject to an Aircraft Security Agreement or other
security agreement securing the Obligations filed with the Federal Aviation
Administration and/or the International Registry of Mobile Assets maintained
under the Cape Town Convention and the Aircraft



4





--------------------------------------------------------------------------------




Protocol adopted on November 16, 2001, at Cape Town, South Africa or their
successors or similar registries for the recordation of interests therein, and
the charters, general intangibles, receivables, accessions and other property
related thereto.
“Collateral Asset Value” shall mean, for the Borrower and the Guarantors, as of
any date, determined on a consolidated basis in accordance with GAAP, the sum of
the book value of the Borrower’s and the Guarantors’ accounts receivable,
inventory, equipment, deposit accounts, investment property (other than the
Capital Stock of any Subsidiary of the Borrower owned by the Borrower or such
Guarantor) and cash that are subject to a perfected first priority lien (subject
to Liens not prohibited hereunder) and Pledged Aircraft (based on desktop or
other fair market valuation methods acceptable to the Administrative Agent
completed by a reputable aircraft appraisal company acceptable to the
Administrative Agent) that are subject to a perfected first priority lien
(subject to Liens not prohibited hereunder) in favor of the Administrative
Agent, as reflected on the most recently delivered financial statements of the
Borrower and its Subsidiaries.
“Collateral Asset Value Ratio” shall mean that at all times that the Borrower’s
Additional Permitted Investments exceed 15% of the Borrower’s Consolidated Net
Tangible Assets, the Borrower shall maintain a ratio of Collateral Asset Value
to Senior Secured Debt, as of the most recently completed fiscal quarter for
which financial statements are available, of at least 1.10:1.00; provided, that,
notwithstanding the foregoing, as of any date of determination, the actual
principal amount of Senior Secured Debt outstanding shall be used in determining
the ratio of Collateral Asset Value to Senior Secured Debt.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” shall mean a certificate from the chief financial
officer, treasurer or controller of the Borrower in the form of, and containing
the certifications set forth in, the certificate attached hereto as Exhibit
5.1(c).
“Consolidated Current Liabilities” shall mean, for the Borrower and its
Subsidiaries for any period the total liabilities (including tax and other
proper accruals) of the Borrower and its Subsidiaries on a consolidated basis at
such date which may properly be classified as current liabilities in accordance
with GAAP, after eliminating all current maturities of long-term Indebtedness.
“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, and without duplication an amount equal to the sum of (a) Consolidated
Net Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income for such period, (i) Consolidated Interest Expense, (ii)
income tax expense, (iii) depreciation and amortization and (iv) without
duplication, cash dividends received from unconsolidated affiliates that are
accounted for by the equity accounting method, but excluding, in the case of the
foregoing clauses (a) and (b), any net income or net loss and expenses and
charges of any SPVs, in all cases determined on a consolidated basis in
accordance with GAAP in each case for such period. For purposes of this
Agreement, Consolidated EBITDA shall be calculated on a Pro Forma Basis.
“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, and without duplication, the sum of (i) total interest expense,
including without limitation the interest component of any payments in respect
of Capital Lease Obligations for borrowed money constituting Indebtedness
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to any interest rate Hedging Transactions during such



5





--------------------------------------------------------------------------------




period (whether or not actually paid or received during such period) plus (iii)
Consolidated Lease Expense (whether or not actually paid during such period).
“Consolidated Lease Expense” shall mean, for the Borrower and its Subsidiaries
for any period, the aggregate amount of rental expense payable by such Persons
on leases of real and personal property (excluding Capital Lease Obligations)
associated with Indebtedness determined on a consolidated basis in accordance
with GAAP for such period.
“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) the effect of
(i) any extraordinary or non-recurring gains or losses, (ii) any gains or losses
attributable to write-ups or write-downs of assets, (iii) any equity interest of
the Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary, (iv) any unremitted earnings of any Subsidiary
that is subject to restrictions as to the payment of dividends or distributions,
(v) any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any Subsidiary
or the date that such Person’s assets are acquired by the Borrower or any
Subsidiary, (vi) any non-cash foreign exchange rate gains or losses and (vii) up
to and including the Fiscal Quarter ending December 31, 2016, all costs, fees
and expenses determined in good faith by the chief financial officer, treasurer
or controller of the Borrower as properly attributable to restructurings in
connection with general and administrative and operating cost reductions (as set
forth in reasonable detail on a certificate of such officer delivered to the
Administrative Agent) in an amount not to exceed $50,000,000 in the aggregate.
“Consolidated Net Tangible Assets” of any Person shall mean, as of any date,
Consolidated Tangible Assets of such Person at such date, minus all Consolidated
Current Liabilities of such person at such date.
“Consolidated Tangible Assets” shall mean for the Borrower and its Subsidiaries
as of any date, the consolidated assets of the Borrower and its Subsidiaries
(other than SPVs) at such date, minus the sum of (1) the net book value of all
assets that would be classified as intangible under GAAP (including, without
limitation, goodwill, organizational expenses, trademarks, trade names,
copyrights, patents, licenses and any rights in any thereof) and (2) any prepaid
expenses, deferred charges and unamortized debt discount and expense, in each
case as determined in accordance with GAAP.
“Consolidated Total Assets” shall mean as of any date of determination, the
aggregate book value of the assets of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP as of such date.
“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
“Copyright” shall have the meaning assigned to such term in the Security
Agreement.





6





--------------------------------------------------------------------------------




“Copyright Security Agreements” shall mean, collectively, the Copyright Security
Agreements executed in favor of the Administrative Agent, on behalf of itself
and the Secured Parties, by certain Loan Parties owning Copyrights or licenses
of Copyrights.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Default Interest” shall have the meaning given to such term in Section 2.9(b).
“Designated Asset Sales” shall mean sales of inventory or equipment which is
worthless or obsolete or no longer necessary or useful to the proper conduct of
the Borrower’s or any of its Subsidiaries’ business, so long as the aggregate
consideration received in respect of all such sales made in any Fiscal Year does
not exceed $20,000,000.
“Disqualified Stock” shall mean any Capital Stock that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by Borrower or such Subsidiary at
the option of the holder thereof for Indebtedness or cash, in whole or in part
or (iii) is convertible or exchangeable at the option of the holder thereof for
Indebtedness, on or prior to, in the case of clause (i), (ii) or (iii), the
first anniversary of the Existing Credit Facility Termination Date.
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender (or an Affiliate of such Lender) specified as its “Domestic Lending
Office” in the Administrative Questionnaire submitted by such Lender or such
other office of such Lender (or an Affiliate of such Lender) as such Lender may
from time to time specify to the Borrower and the Administrative Agent.
“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, or (iv) the Release or threatened
Release of any Hazardous Materials.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.



7





--------------------------------------------------------------------------------




“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.


“Eurodollar Liabilities” has the meaning assigned to that term in Regulation D.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender (or an Affiliate of such Lender) specified as its “Eurodollar
Lending Office” in the Administrative Questionnaire submitted by such Lender or
such other office of such Lender (or an Affiliate of such Lender) as such Lender
may from time to time specify to the Borrower and the Administrative Agent.
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan
comprising part of the same Borrowing, the higher of (x) 0.00% per annum and (y)
an interest rate per annum equal to the rate per annum obtained by dividing (a)
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London, England time), two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period or, if for any
reason such rate is not available, the “Eurodollar Rate” shall be, for any
Interest Period, the rate per annum reasonably determined by the Administrative
Agent as the rate of interest at which deposits in Dollars in the approximate
amount of the Eurodollar Rate Loan comprising part of such Borrowing would be
offered by the Administrative Agent to major banks in the London interbank
Eurodollar market at their request at or about 10:00 a.m. (New York, New York
time) two (2) Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period, by (b) a percentage equal to 100% minus
the Eurodollar Rate Reserve Percentage for such Interest Period.
“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Loans comprising part of the same Borrowing, the reserve
percentage expressed as a decimal (rounded upwards to the next 1/100th of 1%)
applicable two (2) Business Days before the first day of such Interest Period
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System
with respect to liabilities or assets consisting of or including Eurodollar
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Rate Loans is
determined) having a term equal to such Interest Period.
“Event of Default” shall have the meaning provided in Article VIII.
“Excluded Swap Obligation” shall mean, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by



8





--------------------------------------------------------------------------------




such Loan Party of a security interest to secure, such Swap Obligation (or any
Guaranty thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the Guaranty of such Loan Party or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal.
“Excluded Taxes” shall mean with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
Applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which any Lender is located, (c) in the case of a Lender, any
withholding tax that (i) is imposed on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement, (ii) is imposed on amounts
payable to such Lender at any time that such Lender designates a new lending
office, other than taxes that have accrued prior to the designation of such
lending office that are otherwise not Excluded Taxes, or (iii) is attributable
to such Lender’s failure to comply with Section 2.15(e), Section 2.15(f) or
Section 2.15(g), and (d) any United States federal withholding Taxes imposed
under FATCA.
“Existing Credit Agreement” shall mean that certain Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of November 22, 2010, by and
among the Borrower, the lenders party thereto and SunTrust Bank, as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms of the Intercreditor Agreement.
“Existing Credit Facility Administrative Agent” shall mean SunTrust Bank, in its
capacity as administrative agent under the Existing Credit Agreement.
“Existing Credit Facility Documents” shall mean the Existing Credit Agreement
and all “Loan Documents” (as defined in the Existing Credit Agreement).
“Existing Credit Facility Indebtedness” shall mean the Indebtedness created or
incurred pursuant to the Existing Credit Facility Documents.
“Existing Credit Facility Secured Parties” shall mean the secured parties in
respect of the Existing Credit Agreement.
“Existing Credit Facility Term Loans” shall mean the term loans under the
Existing Credit Agreement.
“Existing Credit Facility Termination Date” shall have the meaning assigned to
“Revolving Commitment Termination Date” in the Existing Credit Agreement.


“Existing Indebtedness” shall have the meaning set forth in Section 7.1(b).
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to



9





--------------------------------------------------------------------------------




comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
any applicable intergovernmental agreements with respect thereto and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreements.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
“Fee Letter” shall mean that certain fee letter, dated as of October 21, 2015,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
the Borrower.
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
“Fiscal Year” shall mean any fiscal year of the Borrower.
“First-Tier Foreign Subsidiary” shall mean each Foreign Subsidiary, all of the
Capital Stock of which (other than directors’ qualifying shares) is directly
owned by the Borrower or any Wholly Owned Domestic Subsidiary.
“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.
“Foreign Subsidiary” shall mean (i) any Subsidiary that is organized under the
laws of a jurisdiction other than one of the fifty states of the United States
or the District of Columbia and (ii) any Subsidiary of a Foreign Subsidiary
described in clause (i), whether or not such Subsidiary is organized under the
laws of one of the fifty states of the United States or the District of
Columbia.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Guarantee” of or by any Person (the “guarantor”) shall mean any Contractual
Obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly and including
any obligation, direct or indirect, of the guarantor (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (ii) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (iv) as an account party
in respect of any letter of credit or letter of guaranty issued in support of
such Indebtedness;



10





--------------------------------------------------------------------------------




provided, that the term “Guarantee” shall not include endorsements for
collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.
“Guarantor” shall mean each Wholly Owned Domestic Subsidiary that is a
Significant Subsidiary and that is a party to the Subsidiary Guaranty Agreement
as of the Closing Date, and each other Wholly Owned Domestic Subsidiary that is
a Significant Subsidiary and that executes a joinder to the Subsidiary Guaranty
Agreement, as contemplated by Section 5.10(a), in each case until released in
accordance with the Subsidiary Guaranty Agreement or the other Loan Documents.
“Hazardous Materials” shall have the meaning assigned to that term in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Acts of 1986, and shall
also include petroleum, including crude oil or any fraction thereof, or any
other substance defined as “hazardous” or “toxic” or words with similar meaning
and effect under any Environmental Law applicable to the Borrower or any of its
Subsidiaries.
“Hedging Obligations” of any Person shall mean any and all net obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, and (ii) any and all renewals, extensions and modifications of any
Hedging Transactions and any and all substitutions for any Hedging Transactions.
“Hedging Transaction” of any Person shall mean any interest rate or foreign
currency transaction (including an agreement with respect thereto) now existing
or hereafter entered into by such Person that is a rate swap, basis swap,
forward rate transaction, commodity swap, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collateral transaction, forward
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of these transactions) or any combination thereof, whether linked
to one or more interest rates, foreign currencies, commodity prices, equity
prices or other financial measures.
“Indebtedness” of any Person shall mean, without duplication (i)  obligations of
such Person for borrowed money, (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations of such
Person in respect of the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business on terms
customary in the trade) that are treated as debt in accordance with GAAP; (iv)
obligations of such Person under any conditional sale or other title retention
agreement(s) relating to property acquired by such Person, (v) all Capital Lease
Obligations for borrowed money of such Person treated as debt in accordance with
GAAP, (vi) all obligations, contingent or otherwise, of such Person in respect
of letters of credit, acceptances or similar extensions of credit, (vii) 
Guarantees of such Person of the type of Indebtedness described in clauses (i)
through (vi) above, (viii) Indebtedness of a third party secured by any Lien on
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person, (ix) Disqualified Stock of such Person, (x) Off-Balance Sheet
Liabilities and (xi) all Hedging Obligations.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.







11





--------------------------------------------------------------------------------




“Intellectual Property” shall have the meaning assigned to such term in the
Security Agreement.
“Intercreditor Agreement” shall mean the Intercreditor Agreement dated as of the
date hereof between (a) the Administrative Agent and (b) the Existing Credit
Facility Administrative Agent.
“Interest Coverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated EBITDA for the four consecutive Fiscal Quarters ending on or
immediately prior to such date to (ii) Consolidated Interest Expense for the
four consecutive Fiscal Quarters ending on or immediately prior to such date.
“Interest Period” shall mean with respect to any Eurodollar Rate Borrowing a
period of one, two, three or six months; provided, that:
(i)    the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
(ii)    if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;
(iii)    any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and
(iv)    no Interest Period may extend beyond the Maturity Date.
“Investment” shall have the meaning assigned to such term in Section 7.4.
“Investment Grade Rating” shall mean, (i) a Moody’s rating of Baa3 or higher and
an S&P rating of at least BB+ or (ii) a Moody’s rating of Ba1 or higher and an
S&P rating of at least BBB-; provided, however, that if (a) either Moody’s or
S&P changes its rating system, such ratings will be the equivalent ratings after
such changes or (b) if S&P or Moody’s or both shall not make a rating of the
senior unsecured non-credit enhanced long-term debt of the Borrower publicly
available, the references above to S&P or Moody’s or both, as the case may be,
selected by the Borrower and the references to the ratings categories above
shall be to the corresponding rating categories of such rating agency or rating
agencies, as the case may be.
“Investment Grade Rating Event” means the first day on which the 6¼% Senior
Notes or any Permitted Refinancing Indebtedness in respect thereof in the form
of unsecured Indebtedness evidenced by bonds, debentures, notes or similar
instruments are assigned an Investment Grade Rating.
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company
admits in writing its inability to pay its debts as they become due, or (ii) a
Lender or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver,



12





--------------------------------------------------------------------------------




trustee, conservator, custodian or the like has been appointed for such Lender
or its Parent Company, under the Bankruptcy Code, or such Lender or its Parent
Company has taken any action in furtherance of or indicating its consent to or
acquiescence in any such proceeding or appointment, or (iii) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event 
shall not be deemed to have occurred  solely by virtue of the ownership or
acquisition of any equity interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof.
“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated EBITDA for the four consecutive Fiscal
Quarters ending on or immediately prior to such date.
“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing) intended to assure or support payment or performance of any
obligation.
“Loan Documents” shall mean, collectively, this Agreement, the Term Notes (if
any), the Fee Letter, the Subsidiary Guaranty Agreement, the Security Documents,
all Compliance Certificates, all landlord waivers and consents, bailee
agreements and any and all other instruments, and agreements executed in
connection with any of the foregoing.
“Loan Party” shall mean, collectively or individually, the Borrower and the
Guarantors as the context requires.
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, (i) a
material adverse change in, or a material adverse effect on the business,
assets, liabilities (actual or contingent), operations, or condition (financial
or otherwise) of the Borrower and its Subsidiaries, taken as a whole, or (ii) a
material impairment on the ability of the Borrower, or of the Guarantors taken
as a whole, to perform their obligations under the Loan Documents or consummate
the transactions described herein.
“Material Indebtedness” shall mean Indebtedness (other than the Term Loans) and
Hedging Obligations of the Borrower or any of its Subsidiaries, under which an
aggregate principal amount exceeding $25,000,000 is outstanding. For purposes of
determining the amount of attributed Indebtedness from Hedging Obligations, the
“principal amount” of any Hedging Obligations at any time shall be (i) if the
Hedging Transactions giving rise to such Hedging Obligations have been
cancelled,
expired or otherwise terminated, the actual amounts, if any, owing by the
Borrower and its Subsidiaries thereunder, and (ii) otherwise, the Net
Mark-to-Market Exposure of such Hedging Obligations.
“Maturity Date” shall mean the earlier of (i) November 5, 2017 and (ii) the date
on which the principal amount of all outstanding Term Loans have been declared
or automatically have become due and payable (whether by acceleration or
otherwise).
“Moody’s” shall mean Moody’s Investors Service, Inc.



13





--------------------------------------------------------------------------------




“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
“Non-Recourse Debt” shall mean Indebtedness (i) as to which neither the Borrower
nor any of its Subsidiaries (a) provides any Guarantee or other credit support
of any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness) or is otherwise directly or indirectly liable (as a
guarantor or otherwise) (other than pursuant to a pledge of the Capital Stock of
any Subsidiary of the Company in order to secure such Indebtedness) or (b) is
the lender thereunder; and (ii) no default with respect to which (including any
rights that the holders thereof may have to take enforcement action against any
Subsidiary) would permit (upon notice, lapse of time or both) the holders of
Indebtedness of the Borrower or any of its Subsidiaries (other than Indebtedness
incurred under the Loan Documents) to declare a default on such Indebtedness or
cause the payment thereof to be accelerated or payable prior to its stated
maturity.
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.4(b).
“Notice of Term Loan Borrowing” shall have the meaning given to such term in
Section 2.2.
“Obligations” shall mean all amounts owing by the Borrower to the Administrative
Agent or any Lender pursuant to or in connection with this Agreement or any
other Loan Document, including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses including all fees and expenses of counsel to the Administrative
Agent and any Lender incurred pursuant to this Agreement or any other Loan
Document, together with all renewals, extensions, modifications or refinancings
of any of the foregoing; provided, that the term “Obligations” shall exclude, in
all cases, all Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person. For the purposes of clause (ii) of this
definition, the liabilities of the Borrower, as of any date, under a sale and
leaseback transaction shall be the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease



14





--------------------------------------------------------------------------------




included in such sale and leaseback transaction, such present value to be
calculated using a discount rate imputed from the Borrower’s total interest
expense for the most recently completed Fiscal Year, as set forth in the
consolidated statement of income contained in the annual audit report of the
Borrower for such Fiscal Year, less the effect of interest income and adding
back capitalized interest, and the Average Debt of the Borrower as of such date.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Participant” shall have the meaning given to such term in Section 10.4(d).
“Participant Register” shall have the meaning given to such term in Section
10.4(e).
“Patent” shall have the meaning assigned to such term in the Security Agreement.
“Patent Security Agreements” shall mean, collectively, the Patent Security
Agreements executed in favor of the Administrative Agent, on behalf of itself
and the Secured Parties, by certain Loan Parties owning Patents or licenses of
Patents both on the Closing Date and thereafter.
“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other office or such
account maintained by or on behalf of the Administrative Agent as to which the
Administrative Agent shall have given written notice to the Borrower and the
other Lenders.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Perfection Certificate” shall have the meaning assigned to such term in the
Security Agreement.
“Permitted Bond Hedge Transactions” means one or more call or capped call option
transactions (or substantively equivalent derivative transactions) on the
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of the Borrower) purchased by the
Borrower from one or more financial institutions in connection with the issuance
of any Indebtedness;
“Permitted Call Spread Transactions” means any Permitted Bond Hedge Transactions
and any Permitted Warrant Transactions.
“Permitted Investments” shall mean:
(i)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;



15





--------------------------------------------------------------------------------




(ii)    commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
(iii)    certificates of deposit, bankers’ acceptances, time deposits and
similar bank debt instruments maturing within 180 days of the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any commercial bank which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(iv)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
(v)    money market mutual funds investing primarily in any one or more of the
Permitted Investments described in clauses (i) through (iv) above: and
(vi)    Investments made in connection with any Permitted Call Spread
Transactions.
“Permitted Issuances” shall mean (w) issuances pursuant to any compensation or
benefit plan or arrangement, or pursuant to the exercise or vesting by present
or former employees or directors of any stock options, restricted stock units,
warrants or other equity awards, in each case issued under any compensation or
benefit plan or arrangement, (x) directors’ qualifying shares and/or other
nominal amount of equity that is required to be held by any persons other than
the Borrower and its subsidiaries under applicable law and (y) the issuance of
equity pursuant to the conversion of any convertible debt securities to equity.
“Permitted Liens” shall mean:
(i)    Liens securing Indebtedness under the Loan Documents,
(ii)    Liens in favor of the Borrower or its Subsidiaries;
(iii)    any Lien existing on any asset or Capital Stock of any Person at the
time such Person becomes a Subsidiary of the Borrower; provided, that any such
Lien was not created in the contemplation thereof and any such Lien do not
extend to any other property or asset owned by the Borrower or any of its
Subsidiaries,
(iv)    Liens on any property or asset existing at the time of its acquisition
by the Borrower or any Subsidiary of the Borrower, provided that such Liens were
not created or incurred in connection with, or in contemplation of, such
acquisition and do not extend to any other property or asset,
(v)    Liens to secure the performance of statutory obligations, surety or
appeal bonds, bid or performance bonds, insurance obligations or other
obligations of a like nature incurred in the ordinary course of business,
(vi)    Liens securing Hedging Obligations,
(vii)    Liens existing on November 22, 2010 and set forth on Schedule 7.2,



16





--------------------------------------------------------------------------------




(viii)    Liens associated with any interest or title of a lessor under a
Capital Lease Obligation or an operating lease to the extent such Indebtedness
is permitted under the terms hereunder,
(ix)    Liens arising by reason of deposits necessary to obtain standby letters
of credit in the ordinary course of business,
(x)    Liens on real or personal property or assets of the Borrower or a
Subsidiary securing Indebtedness incurred for the purpose of financing all or
any part of the purchase price of such property or assets or financing all or
any part of the construction or improvement of any such property or assets,
provided that such lien shall attach at the time of or within 180 days after the
later of (x) such acquisition, (y) completion of such construction or
improvement or (z) commercial operation of such property or other asset and such
Lien shall not extend to any other property or assets of the Borrower and its
Subsidiaries (other than associated accounts, contracts and insurance proceeds,
proceeds thereof, accessions thereto, upgrades thereof and improvements
thereto);
(xi)    Liens in connection with export credit agency financings of aircraft and
other debt facilities or commercial paper facilities, in each case with banks or
other institutional lenders or institutional investors providing for revolving
credit loans, term loans, receivables financing (including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
(or sell receivables to) such lenders against such receivables), or letters of
credit, in each case as amended, restated, modified, renewed, refunded, replaced
or refinanced in whole or in part from time to time in an aggregate principal
amount at any one time outstanding not to exceed the excess of (x) the greater
of (i) $150.0 million (or the equivalent thereof in any other currency or
currency unit), or (ii) 15% of Consolidated Net Tangible Assets, plus any fees,
premiums, expenses (including costs of collection), indemnities and similar
amounts payable in connection with such Indebtedness over (y) the outstanding
principal amount of Indebtedness permitted under clause (i) of this definition
of “Permitted Liens”; provided, however, no such Liens shall encumber any of the
Collateral;
(xii)    Liens securing Permitted Refinancing Indebtedness;
(xiii)    Liens securing Non-Recourse Debt to the extent such Indebtedness is
permitted under the terms hereunder provided, however, no such Lien shall
encumber any of the Collateral;
(xiv)    Liens securing the Existing Credit Facility Indebtedness; and
(xv)    Liens not otherwise permitted hereunder under this definition of
“Permitted Liens” securing Indebtedness not in excess of an aggregate of the
greater of (a) $50 million or (b) 5% of Consolidated Net Tangible Assets;
provided, however, no such Lien shall encumber any of the Collateral.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness of the Borrower
or any Subsidiary issued in exchange for, or the net proceeds of which are used
to extend, refinance, renew, replace, defease or refund other Indebtedness of
the Borrower or any Subsidiary (the “Refinanced Indebtedness”), provided that
(i) the aggregate principal amount of such new Indebtedness does not exceed the
aggregate principal amount of the Refinanced Indebtedness (plus the amount of
interest accrued on the Refinanced Indebtedness and the amount of all premium,
if any, payable in connection therewith and fees and reasonable expenses
incurred in connection therewith), (ii) such new Indebtedness



17





--------------------------------------------------------------------------------




has a Weighted Average Life to Maturity at the time such Indebtedness is
incurred that is equal to or greater than the Weighted Average Life to Maturity
of the Refinanced Indebtedness at the time such new Indebtedness is incurred,
(iii) if the Refinanced Indebtedness is subordinated in right of payment to the
Term Loans, such new Indebtedness shall also be subordinated in right of payment
to the Term Loans on terms at least as favorable, taken as a whole, to the
Lenders as those contained in the documentation executed in connection with the
Refinanced Indebtedness and (iv) such new Indebtedness is not incurred by a
non-Loan Party if a Loan Party is the obligor on the Refinanced Indebtedness;
provided, however, that whether or not the Refinanced Indebtedness was
guaranteed, if such new Indebtedness is incurred by a Loan Party, any Loan Party
may guarantee such new Indebtedness; provided further, that if such new
Indebtedness is subordinated to the Term Loans, any guarantees of such new
Indebtedness by a Loan Party shall be subordinated to such Loan Party’s
Obligations or Subsidiary Guarantee, as applicable, to at least the same extent.
“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary (i) that is expressly subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent and the Required Lenders in
their sole discretion, (ii) that matures by its terms no earlier than six months
after the Existing Credit Facility Termination Date with no scheduled principal
payments permitted prior to such maturity, and (iii) that is evidenced by an
indenture or other similar agreement that is in a form satisfactory to the
Administrative Agent and the Required Lenders.
“Permitted Warrant Transactions” means any call option or warrant transactions
(or substantively equivalent derivative transactions) on the Borrower’s common
stock (or other securities or property following a merger event or other change
of the common stock of the Borrower) sold by the Borrower to one or more
financial institutions substantially concurrently with any purchase by the
Borrower of one or more related Permitted Bond Hedge Transactions.
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Plan” shall mean (i) any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA
and (ii) the defined benefit plan of a United Kingdom Subsidiary.
“Pledge Agreement” shall mean that certain Pledge Agreement, dated as of the
date hereof, executed by certain of the Loan Parties, in favor of the
Administrative Agent for the benefit of the Secured Parties, pursuant to which
such Loan Parties shall pledge all of the Capital Stock of each Wholly Owned
Domestic Subsidiary and 65% of the Capital Stock of all First-Tier Foreign
Subsidiaries, in each case directly owned by such Loan Parties.
“Pledged Aircraft” shall mean those aircraft frames and aircraft equipment in
which a security interest has been granted by the Borrower or any Loan Party to
the Administrative Agent for the benefit of the Secured Parties pursuant to an
Aircraft Security Agreement.
“Pro Forma Basis” shall mean, for purposes of calculating Consolidated EBITDA
with respect to any period during which the Borrower or any of its Subsidiaries
has consummated (i) an acquisition of all or substantially all of the business
or a line of business, unit or division (whether by the acquisition of Capital
Stock, asset or any combination thereof) of any other Person, including the
acquisition of Capital Stock of any other Person such that such Person becomes a
Subsidiary of the Borrower as a result of such acquisition or, in the event that
the Borrower or any Subsidiary of the



18





--------------------------------------------------------------------------------




Borrower owns Capital Stock in such Person that constitutes a non-Wholly Owned
Subsidiary prior to such acquisition, the acquisition of all or substantially
all of the shares of other Capital Stock (other than director’s qualifying
shares) in such Person not owned by the Borrower or any Subsidiary of the
Borrower at the time of such acquisition or (ii) a sale, transfer or other
disposition of all or substantially all of the business or a line of business,
unit or division (whether by the disposition of Capital Stock, asset or any
combination thereof) of any Subsidiary of the Borrower, including the
disposition of Capital Stock of any Subsidiary of the Borrower such that such
Person is no longer a Subsidiary of the Borrower as a result of such
disposition, such acquisition or disposition (and all other such acquisitions or
dispositions that have been consummated during the applicable period) shall be
deemed to have been consummated on the first day of the applicable period, and
all income statement items (whether positive or negative) attributable to the
assets or Person or property so acquired shall be included and all income
statement items (whether positive or negative) attributable to the assets or
Person or property so disposed of shall be excluded; provided that the foregoing
pro forma adjustments may be applied to any definition, test or financial
covenant solely to the extent that such adjustments (i) are determined in good
faith by the chief financial officer, treasurer or controller of the Borrower
and are set forth in reasonable detail on a certificate of such officer
delivered to the Administrative Agent and (ii) based on historical results
accounted for in accordance with GAAP.
“Pro Rata Share” shall mean with respect any Lender at any time, a percentage,
the numerator of which shall be such Lender’s Term Loans at such time, and the
denominator of which shall be the aggregate principal amount of all the Term
Loans outstanding at such time.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Term Loans at such time.
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the
treasurer, the controller or a vice president of the Borrower or such other
representative of the Borrower as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent; and, with respect to the
financial covenants only, the chief financial officer or the treasurer of the
Borrower.
“Restricted Payment” shall have the meaning given to such term in Section 7.5.





19





--------------------------------------------------------------------------------




“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.
“Sanction” means any economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the government of United States of
America (including without limitation, OFAC or the U.S. State Department), the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.
“Sanctioned Country” means, at any time, a country, region or territory that is,
or whose government is, the subject or target of any Sanction that broadly
prohibits trade or investment with that country, region or territory.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the
Sanctioned Entities List maintained by the U.S. Department of State available at
http://www.state.gov, or as otherwise published from time to time, (c) a Person
named on the lists maintained by the United Nations Security Council available
at http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (d) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (e) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (d) any Person physically located, organized or resident in a
Sanctioned Country or (e) any Person controlled by any such Person, to the
extent that applicable Sanctions prohibit transactions with such controlled
Person.
“Secured Obligations” shall have the meaning given to such term in the Security
Agreement.
“Secured Parties” shall have the meaning given to such term in the Security
Agreement.  
“Security Agreement” shall mean that certain Security Agreement, dated as of the
date hereof, executed by the Loan Parties in favor of the Administrative Agent
for the benefit of the Secured Parties.
“Security Documents” shall mean, collectively, the Security Agreement, the
Pledge Agreements, any Copyright Security Agreement, any Trademark Security
Agreement, any Patent Security Agreement, the Perfection Certificate, and all
other instruments and agreements now or hereafter securing the whole or any part
of the Obligations or any Guarantee thereof, all UCC financing statements,
fixture filings, stock powers, and all other documents, instruments, agreements
and certificates executed and delivered by any Loan Party to the Administrative
Agent and the Lenders in connection with the foregoing.
“Senior Secured Debt” shall mean the aggregate principal amount of all
Indebtedness under the Loan Documents and the Existing Credit Facility
Documents.
“Significant Subsidiary” shall mean any Subsidiary of the Borrower that would be
a “significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act of 1933, as amended, as such
Regulation S-X is in effect on the Closing Date.
“SPV” shall mean any Person that is designated by the Borrower as a SPV and has
no Indebtedness other than Non-Recourse Debt, provided that the Borrower shall
not designate as a SPV any





20





--------------------------------------------------------------------------------




Subsidiary that owns, directly or indirectly, any other Subsidiary that has
Total Assets (including assets of any Subsidiaries of such other Subsidiary, but
excluding any assets that would be eliminated in consolidation with the Borrower
and its Subsidiaries) which equates to at least five percent (5%) of the
Borrower’s Consolidated Total Assets, or that had net income (including net
income of any Subsidiaries of such other Subsidiary, all before discontinued
operations and income or loss resulting from extraordinary items, all determined
in accordance with GAAP, but excluding revenues and expenses that would be
eliminated in consolidation with the Borrower and its Subsidiaries) during the
most recently completed Fiscal Year of the Borrower in excess of the greater of
(i) $1,000,000, and (ii) fifteen percent (15%) of the net income (before
discontinued operations and income or loss resulting from extraordinary items)
for the Borrower and its Subsidiaries, all as determined on a consolidated basis
in accordance with GAAP during such Fiscal Year of the Borrower. The Borrower
may elect to treat any Subsidiary as a SPV (provided such Subsidiary would
otherwise qualify as such), and may rescind any such prior election, by giving
written notice thereof to the Administrative Agent specifying the name of such
Subsidiary or SPV, as the case may be, and the effective date of such election,
which shall be a date within sixty (60) days after the date such notice is
given. The election to treat a particular Person as a SPV may only be made once.
“Subsidiary” shall mean, with respect to any person (the “parent”), any
corporation, partnership, joint venture, limited liability company, trust,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held by the parent or one
or more subsidiaries of the parent or by the parent and one or more subsidiaries
of the parent, together with any other corporation, partnership, joint venture,
limited liability company, trust, association or other entity (other than,
except in the context of the items set forth in the Section 5.1 herein, a SPV)
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.
“Subsidiary Guarantee” shall mean a guaranty provided by a Subsidiary pursuant
to a Subsidiary Guaranty Agreement (collectively, the “Subsidiary Guarantees”).
“Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement,
dated as of the date hereof and substantially in the form of Exhibit C, made by
each Guarantor in favor of the Administrative Agent for the benefit of the
Secured Parties.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property as is customary in
synthetic leases.
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.





21





--------------------------------------------------------------------------------




“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Term Loan” shall have the meaning given to such term in Section 2.1.
“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans, expressed as an amount representing the
maximum principal amount of the Term Loans to be made by such Lender on the
Closing Date. The amount of each Lender’s Term Loan Commitment is set forth on
Schedule II. The aggregate amount of the Lenders’ Term Loan Commitments is
$200,000,000.
“Term Note” shall mean a promissory note of the Borrower payable to a requesting
Lender in the principal amount of such Lender’s Term Loan Commitment, in
substantially the form of Exhibit A.
“Total Assets” shall mean as of any date of determination, the aggregate book
value of the assets of a Person determined in accordance with GAAP as of such
date.
“Trademark” shall have the meaning assigned to such term in the Security
Agreement.
“Trademark Security Agreements” shall mean, collectively, the Trademark Security
Agreements in favor of the Administrative Agent, on behalf of itself and Secured
Parties, executed by certain Loan Parties owning Trademarks or licenses of
Trademarks, both on the Closing Date and thereafter.
“Type”, when used in reference to a Term Loan or Borrowing, refers to whether
the rate of interest on such Term Loan, or on the Term Loans comprising such
Borrowing, is determined by reference to the Eurodollar Rate or the Base Rate.


“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (2) the then outstanding principal amount of such
Indebtedness.
“Wholly Owned Domestic Subsidiary” shall mean each Domestic Subsidiary of the
Borrower or any other Domestic Subsidiary, all of the Capital Stock of which
(other than directors’ qualifying shares) is owned by the Borrower directly or
indirectly through other Persons all of whose Capital Stock (other than
director’s qualifying shares) is at the time owned, directly or indirectly by
the Borrower.
“Wholly Owned Subsidiary” shall mean each Subsidiary of the Borrower or any
other Subsidiary, all of the Capital Stock of which (other than directors’
qualifying shares) is owned by the Borrower directly or indirectly through other
Persons all of whose Capital Stock (other than directors’ qualifying shares) is
at the time owned, directly or indirectly by the Borrower.



22





--------------------------------------------------------------------------------




“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“6¼% Senior Notes” shall mean those certain 6¼% senior notes due 2022 issued by
the Borrower pursuant to the 2008 Indenture.
“2008 Indenture” shall mean the indenture, dated as of June 17, 2008 (as
amended, supplemented or otherwise modified from time to time), among the
Borrower, the guarantors signatory thereto, and U.S. Bank National Association,
as trustee, pursuant to which the Borrower has issued its 6¼% Senior Notes.
Section 1.2.    Classifications of Term Loans and Borrowings. For purposes of
this Agreement, Term Loans may be classified and referred to by Type (e.g. a
“Eurodollar Rate Loan” or “Base Rate Loan”). Borrowings also may be classified
and referred to by Type (e.g. “Eurodollar Rate Borrowing” or “Base Rate
Borrowing”).
Section 1.3.    Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statements of the Borrower delivered pursuant to
Section 5.1(a); if (i) any change in accounting principles from those used in
the preparation of the financial statements of the Borrower referred to in
Section 5.1 is hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions), and such change materially affects
the calculation of any component of any financial covenant, standard or term
found in this Agreement, or (ii) there is a material change in federal, state or
foreign tax laws which materially affects any of the Borrower and its
Subsidiaries’ ability to comply with the financial covenants, standards or terms
found in this Agreement, the Borrower and the Lenders agree to enter into
negotiations in order to amend such provisions (with the agreement of the
Required Lenders or, if required by Section 10.2, all of the Lenders) so as to
equitably reflect such changes with the desired result that the criteria for
evaluating any of the Borrower’s and its Subsidiaries’ financial condition shall
be the same after such changes as if such changes had not been made. Unless and
until such provisions have been so amended, the provisions of this Agreement
shall govern.
Section 1.4.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,



23





--------------------------------------------------------------------------------




Sections, Exhibits and Schedules to this Agreement, (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated and (vi)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws).
ARTICLE II

AMOUNT AND TERMS OF THE TERM LOAN COMMITMENTS
Section 2.1.    Term Loan Commitments. Subject to and upon the terms and
conditions herein set forth, each Lender severally agrees to make loans in
Dollars (each, a “Term Loan”) to the Borrower on the Closing Date, in an
aggregate principal amount not exceeding such Lender’s Term Loan Commitment. If
the Borrower borrows Term Loans on the Closing Date and the Term Loan
Commitments have not been utilized in full as a result of such Borrowings, the
remaining Term Loan Commitments shall terminate on the Closing Date, immediately
after giving effect to such Borrowings. The Term Loans may be, from time to
time, Base Rate Loans or Eurodollar Rate Loans or a combination thereof. Amounts
repaid or prepaid in respect of the Term Loans may not be reborrowed.
Section 2.2.    Requests for Term Loans. To request a Borrowing on the Closing
Date, the Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of such Borrowing substantially
in the form of Exhibit 2.2 (a “Notice of Term Loan Borrowing”) (x) in the case
of a Base Rate Borrowing, prior to 12:00 noon (New York, New York time) the day
of such Borrowing or (y) in the case of a Eurodollar Rate Borrowing, prior to
12:00 noon (New York, New York time) three (3) Business Days prior to the
requested date of such Borrowing. Each Notice of Term Loan Borrowing shall be
irrevocable and shall specify: (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of Term Loans comprising such Borrowing, (iv) in the case of a
Eurodollar Rate Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period) and (v) the account of the Borrower to which the proceeds of such
Borrowing should be credited. The aggregate principal amount of each Eurodollar
Rate Borrowing shall be not less than $1,000,000 or a larger multiple of
$1,000,000, and the aggregate principal amount of each Base Rate Borrowing shall
not be less than $1,000,000 or a larger multiple of $100,000; provided, that
Base Rate Loans made pursuant to Section 2.9 may be made in lesser amounts as
provided therein. At no time shall there be more than three Eurodollar Rate
Borrowings outstanding.
Section 2.3.    Funding of Borrowings.
(a)    Each Lender will make available each Term Loan to be made by it hereunder
on the proposed date thereof by wire transfer in immediately available funds by
1:00 p.m. (New York, New York time) to the Administrative Agent at the Payment
Office. The Administrative Agent will make such Term Loans available to the
Borrower by promptly crediting the amounts received by the Administrative Agent,
in like funds by the close of business on such proposed date, to an account
maintained by the Borrower with the Administrative Agent or at the Borrower’s
option, by effecting a wire transfer of such amounts to an account designated by
the Borrower to the Administrative Agent.
(b)    Unless the Administrative Agent shall have been notified by any Lender
prior to (i) 5:00 p.m. (New York, New York time) on the Business Day on which
such Lender is to participate in a Base Rate Borrowing or (ii) 5:00 p.m. (New
York, New York time) one (1) Business Day prior to the date on which such Lender
is to participate in a Eurodollar Rate Borrowing that such Lender will not make
available



24





--------------------------------------------------------------------------------




to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender on the date of such Borrowing, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest at the Federal Funds Rate until
the second Business Day after such demand and thereafter at the Base Rate. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent, together with interest at the rate specified
for such Borrowing. Nothing in this subsection shall be deemed to relieve any
Lender from its obligation to fund its Pro Rata Share of any Borrowing hereunder
or to prejudice any rights which the Borrower may have against any Lender as a
result of any default by such Lender hereunder.
(c)    All Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Term Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Term Loans hereunder.
Section 2.4.    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Notice of Term Loan Borrowing, and in the case of a Eurodollar Rate Borrowing,
shall have an initial Interest Period as specified in such Notice of Term Loan
Borrowing. Thereafter, the Borrower may elect to convert such Borrowing into a
different Type or to continue such Borrowing, and in the case of a Eurodollar
Rate Borrowing, may elect successive Interest Periods therefor, all as provided
in this Section 2.4. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding Term Loans comprising such
Borrowing, and the Term Loans comprising each such portion shall be considered a
separate Borrowing.
(b)    To make an election pursuant to this Section 2.4, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing), substantially in the form of Exhibit 2.4 attached hereto
(a “Notice of Conversion/Continuation”), of each Borrowing that is to be
converted or continued, as the case may be, (x) in the case of a conversion into
a Base Rate Borrowing, prior to 12:00 noon (New York, New York time) on the same
Business Day of the requested date of conversion and (y) in the case of a
continuation of or conversion into a Eurodollar Rate Borrowing, prior to 12:00
noon (New York, New York time) three (3) Business Days prior to the requested
date of continuation or conversion. Each such Notice of Conversion/Continuation
shall be irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and, if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day, (iii)
whether the resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar
Rate Borrowing; and (iv) if the resulting Borrowing is to be a Eurodollar Rate
Borrowing, the Interest Period applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of “Interest
Period”. If any such Notice of Conversion/Continuation requests a Eurodollar
Rate Borrowing but does not specify an Interest Period, the Borrower shall be
deemed to have selected an Interest Period of one month. The principal amount of
any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Rate Borrowings and Base Rate Borrowings set forth in Section 2.2.



25





--------------------------------------------------------------------------------




(c)    If, on the expiration of any Interest Period in respect of any Eurodollar
Rate Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Rate Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Rate Loans shall be permitted except on
the last day of the Interest Period in respect thereof.
(d)    Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
Section 2.5.    Repayment of Term Loans. The outstanding principal amount of all
Term Loans shall be due and payable (together with accrued and unpaid interest
thereon) on the Maturity Date.
Section 2.6.    Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Term Loan made by such Lender from time to time, including
the amounts of principal and interest payable thereon and paid to such Lender
from time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Term Loan Commitment of
each Lender, (ii) the amount of each Term Loan made hereunder by each Lender,
the Type thereof and the Interest Period, if any, applicable thereto, (iii) the
date of each continuation thereof pursuant to Section 2.4, (iv) the date of each
conversion of all or a portion thereof to another Type pursuant to Section 2.4,
(v) the date and amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder in respect of
such Term Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Term Loans
and each Lender’s Pro Rata Share thereof. The entries made in such records shall
be prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Term Loans (both principal and unpaid accrued interest) of
such Lender in accordance with the terms of this Agreement.
(b)    At the request of any Lender at any time, the Borrower agrees that it
will execute and deliver to such Lender a Term Note, payable to such Lender.
Section 2.7.    Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (i) in the case
of any prepayment of any Eurodollar Rate Borrowing, 12:00 noon (New York, New
York time) not less than three (3) Business Days prior to any such prepayment
and (ii) in the case of any prepayment of any Base Rate Borrowing, not less than
one (1) Business Day prior to the date of such prepayment. Each such notice
shall be irrevocable and shall specify the proposed date of such prepayment and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that any such notice may state that such notice is conditioned upon the
effectiveness of other credit facilities or any incurrence or issuance of debt
or equity or the occurrence of any other transaction, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied (it
being understood that the Borrower shall be



26





--------------------------------------------------------------------------------




required to pay any amounts required pursuant to Section 2.14 in any such
event). Upon receipt of any such notice, the Administrative Agent shall promptly
notify each affected Lender of the contents thereof and of such Lender’s Pro
Rata Share of any such prepayment. If such notice is given, the aggregate amount
specified in such notice shall be due and payable on the date designated in such
notice, together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.9; provided, that if a Eurodollar Rate Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.14. Each partial prepayment of any Term Loan shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type pursuant to Section 2.2. Each prepayment of a Borrowing shall be applied
ratably to the Term Loans comprising such Borrowing.
Section 2.8.    Mandatory Prepayments.
(a)    The Borrower shall prepay the Term Loans held by the Lenders electing to
receive a prepayment of the Term Loans from the proceeds of any sale or
disposition by the Borrower or such Subsidiary of any of the Collateral
(excluding (i) sales of inventory in the ordinary course of business, (ii)
Designated Asset Sales and (iii) sales or dispositions among the Borrower and
its Subsidiaries), to the extent required under this Section 2.8(a). To the
extent that the Borrower or any of its Subsidiaries applies the cash proceeds
from such asset sale (or a portion thereof) (net of commissions and other
reasonable and customary transaction costs, fees, reserves and expenses properly
attributable to such transaction and payable by such Borrower in connection
therewith (in each case, if paid to an Affiliate, subject to Section 7.7) or
under the clauses first and second of Section 2.8(c)) within 300 days of receipt
of such net cash proceeds to purchase replacement or other fixed assets for use
in the operations of the Borrower or any of its Subsidiaries, then no prepayment
shall be required in respect of the net cash proceeds (or portion thereof so
applied) from such asset sale. In the event that the Borrower or any of its
Subsidiaries has not applied the cash proceeds from such asset sale in
accordance with the preceding sentence (the amount of such unapplied cash
proceeds being the “Excess Proceeds”), the Borrower shall, within 10 days after
the end of the applicable 300-day period, make an offer (i) to each Lender to
prepay the Term Loans of such Lender and (ii) to the extent the Existing Credit
Agreement is then in effect and requires such a prepayment, to each lender party
to the Existing Credit Agreement (the “Existing Credit Facility Term Loan
Lenders”) to prepay the Existing Credit Facility Term Loans, on a pro rata basis
based on the principal amount of the Term Loans and the Existing Credit Facility
Term Loans then outstanding, in an aggregate principal amount for all the
Lenders and Existing Credit Facility Term Loan Lenders equal to the amount of
such Excess Proceeds. Each such prepayment offer shall be in writing and shall
specify the aggregate amount of Excess Proceeds. Each Lender electing to receive
such prepayment shall notify the Borrower of its election in writing within 5
days after its receipt of Borrower’s prepayment offer. The Borrower shall pay
each Lender and each Existing Credit Facility Term Loan Lender that has accepted
such offer of prepayment its pro rata share of such Excess Proceeds on the 20th
day after the end of the applicable 300-day period. In the event that any Lender
or any Existing Credit Facility Term Loan Lender elects not to receive a
prepayment so offered by the Borrower, the Borrower or applicable Subsidiary
shall retain such net proceeds that were offered to such non-electing Lender or
non-electing Existing Credit Facility Term Loan Lender, as applicable. Any
prepayment made on account of the Term Loans pursuant to this paragraph (a)
shall be applied in accordance with paragraph (c) below.
(b)    The Borrower shall, in accordance with this Section 2.8(b), prepay the
Term Loans held by the Lenders electing to receive a prepayment of the Term
Loans from the net cash proceeds received by the Borrower or any Subsidiary from
any issuance of Capital Markets Securities occurring on or after the Closing
Date. Within two Business Days after receipt of such proceeds, the Borrower
shall make an offer to each Lender to prepay the Term Loans of such Lender on a
pro rata basis based on the principal amount of the Term Loans then outstanding,
in an aggregate principal amount for all the Lenders equal to the amount of the
cash proceeds (net of all reasonable and customary costs, fees



27





--------------------------------------------------------------------------------




(including, without limitation, legal, accounting and underwriting fees) and
expenses incurred in connection therewith and properly attributable thereto) of
the issuance of such Capital Markets Securities (the “Capital Markets Net Cash
Proceeds”). Each such prepayment offer shall be in writing and shall specify the
aggregate amount of Capital Markets Net Cash Proceeds. Each Lender electing to
receive such prepayment shall notify the Borrower of its election in writing
within two Business Days after its receipt of Borrower’s prepayment offer. The
Borrower shall pay each Lender that has so accepted such offer of prepayment its
pro rata share of such Capital Markets Net Cash Proceeds on the third Business
Day after such two Business Day election period. In the event that any Lender
elects not to receive a prepayment so offered by the Borrower, the Borrower or
applicable Subsidiary shall retain such Capital Markets Net Cash Proceeds that
were offered to such non-electing Lender. Any prepayment made on account of the
Term Loans pursuant to this paragraph (b) shall be applied in accordance with
paragraph (c) below.
(c)    Any prepayments made by the Borrower pursuant to Sections 2.8(a) or (b)
above shall be applied as follows: first, to Administrative Agent’s fees and
reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all other fees and reimbursable expenses of the Lenders,
if any, then due and payable pursuant to any of the Loan Documents, pro rata to
the Lenders based on their respective Pro Rata Shares of such fees and expenses;
third, to interest then due and payable on the Term Loans, pro rata to the
applicable electing Lenders based on their respective outstanding Term Loans;
and fourth, to the principal of the Term Loans held by the applicable electing
Lenders, until the same shall have been paid in full.
Section 2.9.    Interest on Term Loans.
(a)    The Borrower shall pay interest (i) on each Base Rate Loan at the Base
Rate in effect from time to time, and (ii) on each Eurodollar Rate Loan at the
Eurodollar Rate for the applicable Interest Period in effect for such Eurodollar
Rate Loan, plus, in each case, the Applicable Margin in effect from time to
time.
(b)    If any payment due by the Borrower under this Agreement or the other Loan
Documents is not made when due (without regard to any applicable grace period),
whether at stated maturity, by acceleration or otherwise, such owed amount shall
automatically bear interest at the Default Interest rate (as provided in the
immediately succeeding sentence) without further action by the Administrative
Agent or the Lenders. While an Event of Default exists, then at the option of
the Required Lenders, the Borrower shall pay interest (“Default Interest”) with
respect to all Eurodollar Rate Loans at the rate otherwise applicable for the
then-current Interest Period, plus an additional 2% per annum until the last day
of such Interest Period, and thereafter, and with respect to all Base Rate Loans
and all other Obligations hereunder (other than Term Loans), at the rate in
effect for Base Rate Loans, plus an additional 2% per annum.
(c)    Interest on the principal amount of all Term Loans shall accrue from and
including the date such Term Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Maturity Date. Interest on all outstanding Eurodollar Rate Loans
shall be payable on the last day of each Interest Period applicable thereto,
and, in the case of any Eurodollar Rate Loans having an Interest Period in
excess of three months, on each day which occurs every three months after the
initial date of such Interest Period, and on the Maturity Date. Interest on any
Term Loan which is converted into a Term Loan of another Type or which is repaid
or prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof. All
Default Interest shall be payable on demand.



28





--------------------------------------------------------------------------------




(d)    If, with respect to any Eurodollar Rate Loans, the Required Lenders
notify the Administrative Agent that (i) they are unable to obtain matching
deposits in the London inter-bank market at or about 11:00 A.M. (London time) on
the second Business Day before the making of a Borrowing in sufficient amounts
to fund their respective Term Loans as a part of such Borrowing during its
Interest Period or (ii) the Eurodollar Rate for any Interest Period for such
Term Loans will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Loans for such
Interest Period, the Administrative Agent shall forthwith so notify the Borrower
and the Lenders, whereupon (A) the Borrower will, on the last day of the then
existing Interest Period therefor, either (x) prepay such Term Loans or (y)
convert such Term Loans into Base Rate Loans and (B) the obligations of the
Lenders to make, or to convert Term Loans into, Eurodollar Rate Loans shall be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.
(e)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Loans in accordance with the provisions contained in the
definition of “Interest Period”, the Administrative Agent will forthwith so
notify the Borrower and the Lenders and such Term Loans will automatically, on
the last day of the then existing Interest Period therefor, convert into Base
Rate Loans.
(f)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Loans comprising any Borrowing shall be reduced, by payment or prepayment
or otherwise, to less than the minimum borrowing amounts allowed for in Section
2.2, such Term Loans shall automatically convert into Base Rate Loans.
(g)    Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, be converted into Base Rate Loans and
(ii) the obligation of the Lenders to make, or to convert Term Loans into,
Eurodollar Rate Loans shall be suspended.
Section 2.10.    Fees. The Borrower shall pay to the Administrative Agent for
its own account fees in the amounts and at the times previously agreed upon in
writing by the Borrower and the Administrative Agent.
Section 2.11.    Computation of Interest and Fees. All computations of interest
and fees hereunder shall be made on the basis of a year of 365 days (or 366 days
in a leap year), except that interest on Eurodollar Rate Loans and amounts
determined by reference to the Federal Funds Rate shall be calculated on the
basis of a 360-day year, and in each case shall be payable for the actual number
of days elapsed (including the first day but excluding the last day) during the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest amount or fee hereunder shall be made in
good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.
Section 2.12.    Illegality.
(a)    If any Change in Law shall make it unlawful or impossible for any Lender
to make, maintain or fund any Eurodollar Rate Loan and such Lender shall so
notify the Administrative Agent, the Administrative Agent shall promptly give
notice thereof to the Borrower and the other Lenders, whereupon until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Eurodollar Rate Loans, or to continue or convert outstanding Term Loans as
or into Eurodollar Rate Loans, shall be suspended. In the case of the making of
a Eurodollar Rate Borrowing, such Lender’s



29





--------------------------------------------------------------------------------




Term Loan shall be made as a Base Rate Loan as part of the same Borrowing for
the same Interest Period and if the affected Eurodollar Rate Loan is then
outstanding, such Term Loan shall be converted to a Base Rate Loan either (i) on
the last day of the then current Interest Period applicable to such Eurodollar
Rate Loan if such Lender may lawfully continue to maintain such Eurodollar Rate
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Rate Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.
Section 2.13.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Eurodollar Rate); or
(ii)    impose on any Lender or the eurodollar interbank market any other
condition affecting this Agreement or any Eurodollar Rate Loans made by such
Lender;
and the result of either of the foregoing is to increase materially the cost to
such Lender of making, converting into, continuing or maintaining a Eurodollar
Rate Loan or to reduce the amount received or receivable by such Lender
hereunder (whether of principal, interest or any other amount), then the
Borrower shall promptly pay, upon written notice from and demand (specifying the
basis therefor and the computation with respect thereto) by such Lender on the
Borrower (with a copy of such notice and demand to the Administrative Agent), to
the Administrative Agent for the account of such Lender within ten (10) Business
Days after the date of such notice and demand, additional amount or amounts
sufficient to compensate such Lender for such additional costs incurred or
reduction suffered.
(b)    If any Lender shall have reasonably determined that on or after the date
of this Agreement any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital (or on
the capital of such Lender’s parent corporation) as a consequence of its
obligations hereunder to a level below that which such Lender or such Lender’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s policies or the policies of such Lender’s parent
corporation with respect to capital adequacy) then, from time to time, within
ten (10) Business Days after receipt by the Borrower of written notice from and
demand by such Lender (with a copy thereof to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender or such Lender’s parent corporation for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or such Lender’s parent corporation, as the case may
be, specified in paragraph (a) or (b) of this Section 2.13 shall be delivered to
the Borrower (with a copy to the Administrative Agent) and shall be prima facie
evidence of the correctness thereof.
(d)    If any Lender makes such a claim for compensation under this Section, it
shall provide to the Borrower a certificate executed by an officer of such
Person setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) no later than one hundred and twenty (120) days after the



30





--------------------------------------------------------------------------------




event giving rise to the claim for compensation. In any event, the Borrower
shall not have any obligation to pay any amount with respect to claims accruing
prior to the 120th day preceding such written demand.
Section 2.14.    Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Rate Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion or continuation of a Eurodollar Rate Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure by the
Borrower to borrow, prepay, convert or continue any Eurodollar Rate Loan on the
date specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within ten (10) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event. Such loss,
cost or expense shall be deemed to include an amount determined by such Lender
to be the excess, if any, of (A) the amount of interest that would have accrued
on the principal amount of such Eurodollar Rate Loan if such event had not
occurred at the Eurodollar Rate applicable to such Eurodollar Rate Loan for the
period from the date of such event to the last day of the then current Interest
Period therefor (or in the case of a failure to borrow, convert or continue, for
the period that would have been the Interest Period for such Eurodollar Rate
Loan) over (B) the amount of interest that would accrue on the principal amount
of such Eurodollar Rate Loan for the same period if the Eurodollar Rate were set
on the date such Eurodollar Rate Loan was prepaid or converted or the date on
which the Borrower failed to borrow, convert or continue such Eurodollar Rate
Loan. If any Lender makes such a claim for compensation under this Section, it
shall provide to the Borrower a certificate executed by an officer of such
Person setting forth the amount of such loss, cost or expense in reasonable
detail (including an explanation of the basis for and the computation of such
loss, cost or expense) no later than one hundred and twenty (120) days after the
event giving rise to the claim for compensation. In any event, the Borrower
shall not have any obligation to pay any amount with respect to claims accruing
prior to the 120th day preceding such written demand.
Section 2.15.    Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.15) the Administrative Agent or any Lender (as the case may
be) shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
within ten (10) Business Days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes imposed or asserted by a Governmental
Authority and paid by the Administrative Agent or such Lender, as the case may
be, on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.



31





--------------------------------------------------------------------------------




(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority under Section 2.15(a) or (b),
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8BEN or W-8BEN-E, or any successor form
thereto, certifying that such Foreign Lender is entitled to benefits under an
income tax treaty to which the United States is a party which reduces the rate
of withholding tax on payments of interest; or (iii) Internal Revenue Service
Form W-8BEN or W-8BEN-E, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that (1)
the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A), or
the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation). In addition, each such Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender. Each such Foreign Lender shall promptly notify the Borrower
and the Administrative Agent at any time that it determines that it is no longer
in a position to provide any previously delivered certificate to the Borrower
(or any other form of certification adopted by the Internal Revenue Service for
such purpose). If any Lender or the Administrative Agent becomes aware that it
has received a refund of any Indemnified Tax or any Other Tax with respect to
which the Borrower has paid any amount pursuant to this Section 2.16, such
Lender or the Administrative Agent shall pay the amount of such refund
(including any interest received with respect thereto) to the Borrower within
fifteen (15) days after receipt thereof. A Lender or the Administrative Agent
shall provide, at the sole cost and expense of the Borrower, such assistance as
the Borrower may reasonably request in order to obtain such a refund; provided,
however, that neither the Administrative Agent nor any Lender shall in any event
be required to disclose any information to the Borrower with respect to the
overall tax position of the Administrative Agent or such Lender.
(f)    If a payment made to a Lender (including, solely for purposes of Section
2.15(e), Section 2.15(g) and this Section 2.15(f), the Administrative Agent)
under any Loan Document would be subject to United States federal withholding
tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the



32





--------------------------------------------------------------------------------




Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of the preceding sentence, “FATCA” shall
include any amendments made to FATCA after the Closing Date.
(g)    Any Lender that is a United States person under Section 7701(a)(30) of
the Code shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), properly completed and executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax.
Each Lender agrees that if any form or certification it previously delivered
pursuant to Section 2.15(e), (f) or (g) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(h)    For purposes of this Section 2.15, the term “applicable law” includes
FATCA.
Section 2.16.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Sections 2.13,
2.14 and 2.15, or otherwise) at the Payment Office prior to 1:00 p.m. (New York,
New York time) on the date when due, in immediately available funds, free and
clear of any defenses, rights of setoff or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except that payments pursuant to
Sections 2.13, 2.14, 2.15 and 10.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.
(b)    All payments of Obligations shall be made in Dollars.
(c)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, and other amounts not required to be
applied in another manner ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.
(d)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Term Loans or fees that would result in such Lender receiving payment of
a greater proportion of the aggregate amount of its Term Loans and accrued
interest thereon or fees than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the



33





--------------------------------------------------------------------------------




Term Loans of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Term
Loans; provided, that (i) if any such participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Term Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount or amounts due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.3(a), 2.16(d) or 10.3(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
Section 2.17.    Mitigation of Obligations. If any Lender requests compensation
under Section 2.13, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Term Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.13 or Section 2.15, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.
Section 2.18.    Replacement of Lenders. If (a) any Lender has demanded
compensation or additional interest or given notice of its intention to demand
compensation or additional interest under Section 2.13 or 2.15, (b) the Borrower
is required to pay any additional amount to any Lender under Section 2.14, (c)
any Lender is unable to submit any form or certificate required under Section
2.15 or withdraws or cancels any previously submitted form with no substitution
therefor, (d) any Lender gives notice of any Change in Law pursuant to Section
2.12, (e) any Lender has been declared insolvent or a receiver or conservator
has been appointed for a material portion of its assets, business or properties,
(f) any Lender shall seek to avoid its obligation to make or maintain Term Loans
hereunder for



34





--------------------------------------------------------------------------------




any reason, including, without limitation, reliance upon 12 U.S.C. § 1821(e) or
(n) (1) (B), (g) any taxes referred to in Section 2.15 have been levied or
imposed (or the Borrower determines in good faith that there is a substantial
likelihood that such taxes will be levied or imposed) so as to require
withholding or deductions by the Borrower or payment by the Borrower of
additional amounts to any Lender, or other reimbursement or indemnification of
any Lender, as a result thereof, or (h) any Lender shall decline to consent to a
modification or waiver of the terms of this Agreement or any other Loan
Documents requested by the Borrower, then and in such event, upon request from
the Borrower delivered to such Lender and the Administrative Agent, such Lender
shall assign, in accordance with the provisions of Section 10.4 and an
appropriately completed Assignment and Acceptance, all of its rights and
obligations under the Loan Documents to another Lender or a commercial banking
institution selected by the Borrower and (in the case of a commercial banking
institution) reasonably satisfactory to the Administrative Agent, in
consideration for the payments set forth in such Assignment and Acceptance and
payment by the Borrower to such Lender of all other amounts which such Lender
may be owed pursuant to this Agreement, including, without limitation, Sections
2.12, 2.13, 2.14 or 2.15.
Section 2.19.    [Reserved].
Section 2.20.    Release of Collateral. Notwithstanding anything to the contrary
contained in this Agreement, the Security Documents, any Loan Document or any
other document executed in connection herewith, upon the occurrence of an
Investment Grade Rating Event, all Collateral and the Security Documents shall
be released automatically without any further action. In connection with the
foregoing, the Administrative Agent shall, at the Borrower’s expense, promptly
execute and file in the appropriate locations and deliver to the Borrower or the
Borrower’s designee such termination and full or partial release statements or
confirmations thereof, as applicable, and do such other things as are necessary
to release the liens to be released pursuant hereto promptly upon the
effectiveness of any such release. Upon the occurrence of an Investment Grade
Rating Event, the Administrative Agent authorizes the Borrower and each
Guarantor to execute, deliver and record in its name and stead any such releases
or statements as may be necessary to evidence or confirm such release or
discharge.
ARTICLE III

CONDITIONS PRECEDENT TO EFFECTIVENESS AND FUNDING OF TERM LOANS
Section 3.1.    Conditions To Effectiveness. The obligations of the Lenders to
make Term Loans on the Closing Date shall not become effective until the date on
which the Administrative Agent (or its counsel) shall have received the
following (unless waived in accordance with Section 10.2):
(a)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date, including reimbursement or
payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of counsel to the Administrative Agent) required to be
reimbursed or paid by the Borrower hereunder, under any other Loan Document and
under the Fee Letter, for which invoices (including estimated expenses) have
been presented to the Borrower no later than 2 days before the Closing Date.
(b)    The Administrative Agent (or its counsel) shall have received the
following:
(i)    a counterpart of this Agreement signed by or on behalf of each party
hereto;
(ii)    duly executed Term Notes payable to those Lenders requesting the same;



35





--------------------------------------------------------------------------------




(iii)    a counterpart of the Intercreditor Agreement signed by or on behalf of
each party thereto;
(iv)    the Subsidiary Guaranty Agreement duly executed by each Guarantor;
(v)    the Pledge Agreement duly executed by the Borrower and each Guarantor
party thereto, and, subject to the Intercreditor Agreement, together with (i)
original stock certificates evidencing the issued and outstanding shares of
Capital Stock pledged to the Administrative Agent pursuant to the Pledge
Agreement, and (ii) stock powers or other appropriate instruments of transfer
executed in blank;
(vi)    the Security Agreement duly executed by the Borrower and each Guarantor,
together with (i) UCC financing statements and other applicable documents under
the laws of the jurisdictions with respect to the perfection of the Liens
granted under the Security Agreement, as required in order to perfect such Liens
if not previously recorded, (ii) copies of UCC, tax, and judgment search reports
in all necessary or appropriate jurisdictions and under all legal and trade
names of the Loan Parties requested by the Lenders, indicating that there are no
prior Liens on any of the Collateral other than Permitted Liens, (iii) a
Perfection Certificate duly completed and executed by the Loan Parties, and (iv)
if the Borrower or any Guarantor owns material Intellectual Property, (A) if
such Intellectual Property consists of Copyrights, a Copyright Security
Agreement, (B) if such Intellectual Property consists of Patents, a Patent
Security Agreement and (C) if such Intellectual Property consists of Trademarks,
a Trademark Security Agreement, in each case duly executed by the Loan Party
that owns such material Intellectual Property;
(vii)    certificates of insurance issued by Borrower’s broker on behalf of
insurers of the Borrower and all Subsidiaries, describing in reasonable detail
the types and amounts of insurance (property and liability, and flood insurance
where applicable) maintained by the Borrower and all Subsidiaries, naming the
Existing Credit Facility Administrative Agent, in accordance with Section 10.17
and the Intercreditor Agreement, as additional insured and/or lender loss payee,
as appropriate;
(viii)    receipt and review, reasonably satisfactory to the Lenders of (i) the
annual audited consolidated financial statements of the Borrower and its
Subsidiaries for the Fiscal Year ended March 31, 2015, including the balance
sheet, income statement and cash flow statement, audited by independent public
accountants of recognized national standing and prepared in conformity with
GAAP, (ii) the consolidated financial statements of Borrower and its
Subsidiaries for the Fiscal Quarter ended June 30, 2015 and (iii) such other
financial information with respect to the Borrower or its Subsidiaries as the
Administrative Agent may reasonably request;
(ix)    a certificate of the Secretary or Assistant Secretary of each Loan Party
attaching and certifying copies of its bylaws and of the resolutions of its
board of directors, or partnership agreement or limited liability company
agreement, or comparable organizational documents and authorizations,
authorizing the execution and delivery of the Loan Documents to which it is a
party and performance of its obligations thereunder and certifying the name,
title and true signature of each officer of such Loan Party executing the Loan
Documents to which it is a party;
(x)    to the extent not delivered under clause (ix) above, certified copies of
the articles or certificate of incorporation, certificate of organization or
limited partnership, or other



36





--------------------------------------------------------------------------------




registered organizational documents of each Loan Party, together with
certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of organization of such Loan Party and
each other jurisdiction where such Loan Party is required to be qualified to do
business as a foreign corporation where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;
(xi)    a favorable written opinion of Baker Botts L.L.P. and of local counsel
to the Loan Parties, addressed to the Administrative Agent and each of the
Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
shall reasonably request, including, without limitation, a no conflicts opinion
with respect to other material agreements;
(xii)    evidence reasonably satisfactory to the Administrative Agent as to the
absence of any default or event of default existing under the 6¼% Senior Notes ;
(xiii)    a certificate dated the Closing Date and signed by a Responsible
Officer, certifying that (w) no Default or Event of Default exists; (x) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of the Closing
Date, except to the extent such representations and warranties are limited to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date; (y) since the date of the financial statements of the
Borrower described in Section 4.4, there shall have been no change which has had
or could reasonably be expected to have a Material Adverse Effect; and (z) after
giving effect to the execution and delivery of the Credit Agreement and the
funding of the Term Loans on the Closing Date, the Borrower and its
Subsidiaries, taken as a whole, will not be “insolvent” within the meaning of
such term as defined in §101 of Title 11 of the United States Code, as amended
from time to time, or be unable to pay its debts generally as such debts become
due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated;
(xiv)    a certificate dated the Closing Date and signed by a Responsible
Officer, attaching a copy of the fully executed Existing Credit Agreement
Seventh Amendment and certifying that such copy is complete and correct and that
the Existing Credit Agreement Seventh Amendment is in full force and effect;
(xv)    certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any Governmental
Authority regarding the Term Loan Commitments or any transaction being financed
with the proceeds thereof shall be ongoing;
(xvi)    a duly completed and executed certificate of the chief financial
officer, treasurer or controller of the Borrower containing calculations of the
financial covenants set forth in Article VI hereof as of June 30, 2015;
(xvii)    a duly executed Notice of Term Loan Borrowing;
(xviii)    a duly executed funds disbursement agreement; and



37





--------------------------------------------------------------------------------




(xix)    a CUSIP number from S&P’s CUSIP Service Bureau for the Term Loans.
(c)    No action, suit, investigation or proceeding shall be pending or
threatened in any court or before any arbitrator or Governmental Authority that
could reasonably be expected to have a Material Adverse Effect.
Section 3.2.    Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents referred to in Section 3.1, unless otherwise
specified, shall be delivered to the Administrative Agent (or its counsel) for
the account of each of the Lenders and, except for the Term Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance reasonably satisfactory in all respects to the Administrative Agent.
ARTICLE IV

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:
Section 4.1.    Existence; Power. Each of the Borrower and its Subsidiaries (i)
is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, in
each case, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.
Section 4.2.    Organizational Power; Authorization. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s organizational powers and have been duly authorized by
all necessary organizational, and if required, shareholder, partner or member,
action, as the case may be. This Agreement has been duly executed and delivered
by the Borrower, and constitutes, and each other Loan Document to which any Loan
Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Borrower or such Loan Party (as
the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
Section 4.3.    Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under the 2008 Indenture
or any other indenture, material agreement or other material instrument binding
on the Borrower or any of its Subsidiaries or any of its assets or give rise to
a right thereunder to require any payment to be made by the Borrower or any of
its Subsidiaries and (d) will not result in the creation or imposition of any
Lien on any asset of the Borrower or any of its Subsidiaries prohibited
hereunder.





38





--------------------------------------------------------------------------------




Section 4.4.    Financial Statements. The audited consolidated balance sheet of
the Borrower and its Subsidiaries as of March 31, 2015 and the related
consolidated statements of income, shareholders’ equity and cash flows for the
Fiscal Year then ended fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations for such periods in conformity with GAAP
consistently applied. Since March 31, 2015, there has been no event with respect
to the Borrower and its Subsidiaries which has had or could reasonably be
expected to have a Material Adverse Effect.
Section 4.5.    Litigation and Environmental Matters.
(a)    No litigation, investigation or proceeding of or before any arbitrators
or Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries as to which
there is a reasonable possibility of an adverse determination that could
reasonably be expected to have a Material Adverse Effect.
(b)    Neither the Borrower nor any of its Subsidiaries (i) has become subject
to any Environmental Liability, (ii) has received notice of any claim with
respect to any Environmental Liability or (iii) knows of any basis for any
Environmental Liability except, in each case, where the failure to so comply or
such Environmental Liability could not reasonably be expected to have a Material
Adverse Effect.
Section 4.6.    Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all material
indentures, material agreements or other material instruments binding upon it or
its properties, except in each case where non-compliance could not reasonably be
expected to result in a Material Adverse Effect.
Section 4.7.    Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” or is “controlled” by an “investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, (b) otherwise subject to any other
regulatory requirement limiting its ability to incur or guarantee Indebtedness
or grant security interests in its property to secure such Indebtedness or
requiring any approval or consent from or registration or filing with, any
Governmental Authority in connection therewith.
Section 4.8.    Taxes; Fees. The Borrower and its Subsidiaries have timely filed
or caused to be filed all federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except (a) where being contested in good
faith by appropriate proceedings and subject to maintenance of adequate reserves
or (b) to the extent that the failure to file such tax returns or pay such taxes
could not reasonably be expected to have a Material Adverse Effect.
Section 4.9.    Margin Regulations. None of the proceeds of any of the Term
Loans will be used, directly or indirectly, for “purchasing” or “carrying” any
“margin stock” with the respective meanings of each of such terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect (“Regulation U”) or for any purpose that
violates the provisions of Regulation U. Neither the Borrower nor its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
“margin stock.”





39





--------------------------------------------------------------------------------




Section 4.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans, except in each case
where any such excess amount could not reasonably be expected to have a Material
Adverse Effect.
Section 4.11.    Ownership of Property.
(a)    Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the
audited consolidated balance sheet of the Borrower referred to in Section 4.4 or
purported to have been acquired by the Borrower or any Subsidiary after said
date (except as sold or otherwise disposed of in the ordinary course of business
or permitted by the Loan Documents), in each case free and clear of Liens
prohibited by this Agreement, except where such failure could not reasonably be
expected to have a Material Adverse Effect.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, free from burdensome restrictions, all material
patents, trademarks, service marks, trade names, copyrights and other
intellectual property, except where such failure could not reasonably be
expected to have a Material Adverse Effect, and the use thereof by the Borrower
and its Subsidiaries does not infringe on the rights of any other Person, except
where such infringement could not reasonably be expected to result in a Material
Adverse Effect.
(c)    The properties of the Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower (other than Kingsmill Insurance Company Limited), in such amounts
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or any applicable Subsidiary operates.
Section 4.12.    Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate restrictions to which the Borrower or any
of its Subsidiaries is subject that could reasonably be expected to result in a
Material Adverse Effect. No written information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.
Section 4.13.    Labor Relations. There are no material labor disputes against
the Borrower or any of its Subsidiaries, or, to the Borrower’s knowledge,
threatened against or affecting the Borrower or any of its Subsidiaries, and no
significant claims of unfair labor practices, charges or grievances are pending
against the Borrower or any of its Subsidiaries, or to the Borrower’s knowledge,
threatened against any of them before any Governmental Authority that would
reasonably be expected to result in a Material Adverse Effect.



40





--------------------------------------------------------------------------------




Section 4.14.    Subsidiaries. Schedule 4.14 sets forth the name of, the
ownership interest of the Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and SPV and identifies each
Subsidiary that is a Guarantor, in each case as of the Closing Date.
Section 4.15.    Insolvency. After giving effect to the execution and delivery
of the Loan Documents and the making of the Term Loans under this Agreement, the
Borrower and its Subsidiaries, taken as a whole, will not be “insolvent,” within
the meaning of such term as defined in section 101 of Title 11 of the United
States Code, as amended from time to time, or be unable to pay its debts
generally as such debts become due, or have an unreasonably small capital to
engage in any business or transaction, whether current or contemplated.
Section 4.16.    OFAC. None of the Borrower, any of its Subsidiaries, any of
their respective directors or executive officers or, to their knowledge, any of
their respective non-executive officers is a Sanctioned Person.
Section 4.17.    Compliance with Patriot Act and Other Laws. The Borrower and
its Subsidiaries are in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) all applicable provisions of Title III of the Uniting
And Strengthening America By Providing Appropriate Tools Required To Intercept
And Obstruct Terrorism (USA Patriot Act of 2001).
Section 4.18.    Security Documents. (a) The Pledge Agreement is effective to
create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable security interest in all right,
title and interest of the Loan Parties that are party thereto in the Pledged
Collateral (as defined in the Pledge Agreement) and, when certificates and other
instruments evidencing any portion of such Pledged Collateral, duly indorsed in
blank, are delivered to the Existing Credit Facility Administrative Agent, as
bailee for the Administrative Agent in accordance with the terms of the
Intercreditor Agreement, the security interest created by the Pledge Agreement
shall constitute a perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties that are party thereto in such portion of the
Pledged Collateral evidenced by certificates or other instruments, in each case
prior and superior in right to any Lien in favor of any other Person that is
prohibited hereunder.
(b)    (i) The Security Agreement is effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in all right, title and interest of the
Loan Parties in the Collateral (as defined in the Security Agreement) and, (ii)
when financing statements in appropriate form are filed in the offices specified
on Schedule 2 to the Perfection Certificate, the security interest created by
the Security Agreement shall constitute a perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties party thereto in
such Collateral (other than the Intellectual Property and other than any portion
of such Collateral in which a security interest cannot be perfected by filing a
financing statement under the Uniform Commercial Code as in effect at the
relevant time in the relevant jurisdiction), in each case prior and superior in
right to any Lien granted in favor of any Person that is prohibited hereunder.
(c)    When the filings in clause (b)(ii) above are made and when each Patent
Security Agreement and Trademark Security Agreement is filed in the United
States Patent and Trademark Office and each Copyright Security Agreement is
filed in the United States Copyright Office, the security interest created by
such Patent Security Agreement, Trademark Security Agreement or Copyright
Security Agreement, as the case may be, shall constitute a perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties
party thereto in the Intellectual Property described therein in



41





--------------------------------------------------------------------------------




which a security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any Lien granted in
favor of any Person that is prohibited hereunder.
ARTICLE V

AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains unpaid or outstanding:
Section 5.1.    Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent and each Lender:
(a)    as soon as available and in any event within 90 days after the end of
each Fiscal Year of the Borrower, a copy of the annual audit report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year (without qualification as to scope
of audit or any going concern explanation or limitation), accompanied by a
certificate from the Borrower’s certified public accountant stating that such
financial statements fairly present in all material respects the financial
condition and the results of operations of the Borrower and its Subsidiaries for
such Fiscal Year on a consolidated basis in accordance with GAAP;
(b)    as soon as available and in any event within 45 days after the end of
each Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year;
(c)    concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the chief
financial officer or treasurer or controller of the Borrower (a) certifying as
to the accuracy of such financial statements, (b) certifying as to whether there
exists a Default or Event of Default on the date of such certificate, and if a
Default or an Event of Default exists, specifying the details thereof and the
action which the Borrower has taken or proposes to take with respect thereto,
(c) setting forth in reasonable detail calculations, made consistent with the
terms of this Agreement and otherwise using customary methods, demonstrating
compliance with the financial covenants and (d) stating whether any change in
the application of GAAP has occurred since the date of the Borrower’s audited
financial statements delivered in connection with the closing, and, if any
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate; and
(d)    promptly following any reasonable request therefor, such other
information regarding the results of operations, business affairs and financial
condition of the Borrower or any Subsidiary as the Administrative Agent or any
Lender may reasonably request.





42





--------------------------------------------------------------------------------




So long as the Borrower is required to file periodic reports under Section 13(a)
or Section 15(d) of the Securities Exchange Act of 1934, as amended, the
Borrower’s obligation to deliver the financial statements referred to in clauses
(a) and (b) shall be deemed satisfied upon the filing of such financial
statements in the EDGAR system and the giving by the Borrower of notice to the
Lenders and the Administrative Agent as to the public availability of such
financial statements from such source.
Section 5.2.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    any litigation or governmental proceeding of the type described in
Section 4.5;
(c)    the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, in respect of any other Indebtedness in an aggregate
principal amount exceeding $25,000,000 of the Borrower or any of its
Subsidiaries;
(d)    the occurrence of any event that has had or could reasonably be expected
to have, a Material Adverse Effect; and
(e)    any change (i) in any Loan Party’s legal name, (ii) in any Loan Party’s
chief executive office or its principal place of business, (iii) in any Loan
Party’s identity or legal structure, (iv) in any Loan Party’s federal taxpayer
identification number or organizational number or (v) in any Loan Party’s
jurisdiction of organization, in each case within thirty (30) days thereafter.
    
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 5.3.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to do, or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the business of providing helicopter services or
such other businesses or services (including other aircraft services) that are
reasonably related to the foregoing; provided, that nothing in this Section 5.3
shall prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 7.3 or not subject to restriction under Section 7.3.
Section 5.4.    Compliance with Laws, Etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.
Section 5.5.    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all Environmental
Liabilities, taxes, assessments and other governmental charges, levies and all
other claims that could result in a statutory Lien) before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and the Borrower or
such Subsidiary has set aside on its books adequate reserves



43





--------------------------------------------------------------------------------




with respect thereto in accordance with GAAP or (b) the failure to make payment
could not reasonably be expected to result in a Material Adverse Effect.
Section 5.6.    Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account customary in the
businesses of the Borrower and its Subsidiaries and otherwise required to be
maintained by publicly held companies, in which full, true and correct entries
shall be made of all dealings and transactions in relation to its business and
activities to the extent necessary to prepare the consolidated financial
statements of Borrower in conformity with GAAP.
Section 5.7.    Visitation, Inspection, Etc. The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent or any Lender, to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender (if an Event of Default exists) may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if any Default or Event of Default has occurred and is continuing, no
prior notice shall be required. The Borrower will, and will cause each of the
Guarantors to, permit any representative of the Administrative Agent, or any
Lender (if an Event of Default exists), to visit and inspect its properties and
to conduct audits of the Collateral (including any third party evaluations by
HeliValue$ or other similar auditor of aircraft granted as collateral to cure
any breach of the Collateral Asset Value Ratio), all at such reasonable times as
the Administrative Agent may reasonably request after reasonable prior notice to
the Borrower; provided, however, if a Default or an Event of Default has
occurred and is continuing, no prior notice shall be required and no limitations
as to times or frequency shall apply.
Section 5.8.    Maintenance of Properties; Insurance. The Borrower at all times
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and subject to force majeure, and (b)
maintain with financially sound and reputable insurance companies (i) insurance
with respect to its properties and business, and the properties and business of
its Subsidiaries, against such casualties and contingencies and of such types
and in such amounts as is customary in the case of similar businesses operating
in the same or similar locations and (ii) furnish to the Administrative Agent no
more frequently than annually a certificate of an Responsible Officer of
Borrower setting forth the nature and extent of all insurance maintained by
Borrower and its Subsidiaries in accordance with this Section, and (c) name the
Existing Credit Facility Administrative Agent, in accordance with Section 10.17
and the Intercreditor Agreement, as additional insured on liability insurance
policies of the Borrower and its Subsidiaries and as lender loss payee (pursuant
to the lender loss payee endorsement approved by the Administrative Agent) on
all casualty and property insurance policies of the Borrower and its
Subsidiaries in each case, as appropriate respecting the Collateral.
Section 5.9.    Use of Proceeds . The Borrower will use the proceeds of the Term
Loans to pay down revolving loans under the Existing Credit Agreement and
related fees and expenses, to finance working capital needs, capital
expenditures and for other general corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Term Loan will be used, whether
directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulations T, U or X of the Board of Governors of the Federal Reserve System.





44





--------------------------------------------------------------------------------




Section 5.10.    Additional Subsidiaries.
(a)    In the event that, subsequent to the Closing Date, any Wholly Owned
Domestic Subsidiary becomes a Significant Subsidiary, whether pursuant to an
acquisition or otherwise, (x) within twenty (20) Business Days after the date
such Wholly Owned Domestic Subsidiary becomes a Significant Subsidiary, the
Borrower shall notify the Administrative Agent and the Lenders thereof and (y)
within twenty (20) Business Days thereafter, the Borrower shall cause such
Wholly Owned Domestic Subsidiary (i) to join the Subsidiary Guaranty Agreement
as a new Guarantor by executing and delivering to the Administrative Agent a
supplement to the Subsidiary Guaranty Agreement, (ii) to grant Liens in favor of
the Administrative Agent in all of its personal property of the types described
in the Security Agreement by joining the Security Agreement as a grantor
thereunder, (iii) if such Wholly Owned Domestic Subsidiary owns material
Intellectual Property, to grant Liens in favor of the Administrative Agent (A)
in its Copyrights (if such Intellectual Property consists of Copyrights) by
executing and delivering a Copyright Security Agreement, (B) in its Patents (if
such Intellectual Property consists of Patents) by executing and delivering a
Patent Security Agreement and (C) in its Trademarks (if such Intellectual
Property consists of Trademarks) by executing and delivering a Trademark
Security Agreement, and to file, or at the request of the Administrative Agent
to authorize the filing of, all such UCC financing statements or similar
instruments required by the Administrative Agent to perfect Liens in favor of
the Administrative Agent and granted under any of the Loan Documents, (iv) if
such Wholly Owned Domestic Subsidiary owns Capital Stock in another Person that
is a Wholly Owned Domestic Subsidiary, to pledge 100% of such Capital Stock to
the Administrative Agent by joining the Pledge Agreement as a pledgor
thereunder, (v) if such Wholly Owned Domestic Subsidiary owns Capital Stock in
another Person that is a First-Tier Foreign Subsidiary, to pledge sixty-five
percent (65%) of the voting Capital Stock of such First-Tier Foreign Subsidiary
to the Administrative Agent by joining the Pledge Agreement as a pledgor
thereunder or by entering into a separate pledge agreement, in either case in
form and substance reasonably satisfactory to the Administrative Agent, and (vi)
to deliver all such other documentation (including without limitation, lien
searches, legal opinions, and certified organizational documents) and to take
all such other actions as such Wholly Owned Domestic Subsidiary would have been
required to deliver and take pursuant to Section 3.1 if such Wholly Owned
Domestic Subsidiary had been a Loan Party on the Closing Date. In addition, to
the extent the Capital Stock of such Wholly Owned Domestic Subsidiary is not
already pledged, within twenty (20) Business Days after the date that the
Borrower gives the Administrative Agent and the Lenders notice that such Wholly
Owned Domestic Subsidiary has become a Significant Subsidiary, the Borrower
shall, or shall cause the Subsidiary or Subsidiaries owning such Wholly Owned
Domestic Subsidiary to, pledge all of the Capital Stock of such Wholly Owned
Domestic Subsidiary to the Administrative Agent as security for the Obligations
by executing and delivering an amendment or supplement to the Pledge Agreement,
in form and substance satisfactory to the Administrative Agent, and to deliver
the original stock certificates, if any, evidencing such Capital Stock to the
Existing Credit Facility Administrative Agent, as bailee for the Administrative
Agent in accordance with the terms of the Intercreditor Agreement, together with
appropriate stock powers executed in blank.
(b)    In the event that, subsequent to the Closing Date, any Person becomes a
First-Tier Foreign Subsidiary of the Borrower or any Guarantor, whether pursuant
to an acquisition or otherwise, (x) the Borrower shall promptly notify the
Administrative Agent and the Lenders thereof and (y) no later than twenty (20)
Business Days after such Person becomes a First-Tier Foreign Subsidiary, or if
the Administrative Agent determines in its sole discretion that the Borrower is
working in good faith, such longer period as the Administrative Agent shall
permit (not to exceed thirty (30) additional days), the Borrower shall, or shall
cause the Wholly Owned Domestic Subsidiary or Subsidiaries owning the Capital
Stock of such Person to, (i) pledge sixty-five percent (65%) of the voting
Capital Stock of such First-Tier Foreign Subsidiary owned by the Borrower or
such Wholly Owned Domestic Subsidiary, as the case may be, to the Administrative
Agent as security for the Obligations pursuant to an amendment or



45





--------------------------------------------------------------------------------




supplement to the Pledge Agreement, or a separate pledge agreement, in either
case in form and substance reasonably satisfactory to the Administrative Agent,
(ii) deliver the original stock certificates evidencing such pledged Capital
Stock, together with appropriate stock powers executed in blank, to the Existing
Credit Facility Administrative Agent, as bailee for the Administrative Agent, in
accordance with the terms of the Intercreditor Agreement, and (iii) if requested
by the Administrative Agent, deliver all such other documentation (including
without limitation, lien searches, legal opinions and certified organizational
documents) and to take all such other actions as Borrower or such Wholly Owned
Domestic Subsidiary would have been required to deliver and take pursuant to
Section 3.1 if such First-Tier Foreign Subsidiary had been a First-Tier Foreign
Subsidiary on the Closing Date.
(c)    If the Borrower or any Guarantor that is a Significant Subsidiary forms
or acquires any Wholly Owned Domestic Subsidiary after the Closing Date, no
later than twenty (20) Business Days after the date of formation or acquisition
of such Wholly Owned Domestic Subsidiary, or if the Administrative Agent
determines in its sole discretion that the Borrower is working in good faith,
such longer period as the Administrative Agent shall permit (not to exceed
thirty (30) additional days), the Borrower shall, or shall cause such Guarantor
to, pledge all of the Capital Stock of such newly formed or acquired Wholly
Owned Domestic Subsidiary to the Administrative Agent as security for the
Obligations by executing and delivering an amendment or supplement to the Pledge
Agreement, in form and substance satisfactory to the Administrative Agent, and
to deliver the original stock certificates, if any, evidencing such Capital
Stock, together with appropriate stock powers executed in blank, to the Existing
Credit Facility Administrative Agent, as bailee for the Administrative Agent, in
accordance with the terms of the Intercreditor Agreement.
(d)    The Borrower agrees that, following the delivery of any Security
Documents required to be executed and delivered under this Section 5.10, the
Administrative Agent shall have a valid and enforceable perfected Lien on the
property required to be pledged pursuant to clauses (a), (b) and (c) above, in
each case prior and superior in right to any Lien granted in favor of any Person
that is prohibited hereunder. All actions to be taken pursuant to this Section
5.10 shall be at the expense of the Borrower or the applicable Loan Party, and
shall be taken to the reasonable satisfaction of the Administrative Agent.
Section 5.11.    Further Assurances. The Borrower will, and will cause each Loan
Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created by the Security Documents or the
validity or priority of an such Lien, all at the expense of the Loan Parties.
The Borrower also agrees to provide to the Administrative Agent, from time to
time upon request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.
Section 5.12.    [Reserved].
Section 5.13.    Sanctions; Anti-Corruption Laws. The Borrower will maintain in
effect and enforce policies and procedures designed to procure compliance, in
all material respects, by the Borrower, its Subsidiaries and their respective
directors and officers with applicable Sanctions and the United States Foreign
Corrupt Practices Act of 1977, as amended, or any other Anti-Corruption Law
applicable to it. The Borrower will not request any Borrowing, and the Borrower
shall not, and the Borrower shall ensure that its Subsidiaries shall not,
directly or, to their knowledge, indirectly, use the proceeds of any Borrowing
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in material
violation of any applicable Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities,



46





--------------------------------------------------------------------------------




business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (iii) in any manner that would cause any Lender to be in violation of
applicable Sanctions.
ARTICLE VI

FINANCIAL COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains unpaid or outstanding:
Section 6.1.    Leverage Ratio. The Borrower will maintain, as of the last day
of each Fiscal Quarter, a Leverage Ratio of not greater than (a) for each Fiscal
Quarter ending during the period from September 30, 2015 through December 31,
2016, 4.75:1.00 and (b) for each Fiscal Quarter ending thereafter, 4.50:1.00.
Section 6.2.    Interest Coverage Ratio. The Borrower will maintain, as of the
last day of each Fiscal Quarter, an Interest Coverage Ratio of not less than (a)
for each Fiscal Quarter ending during the period from September 30, 2015 through
December 31, 2016, 2.00:1.00 and (b) for each Fiscal Quarter ending thereafter,
2.25:1.00.
ARTICLE VII

NEGATIVE COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Term Loan
Commitment hereunder or any Obligation remains outstanding:
Section 7.1.    Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness created or incurred pursuant to the Loan Documents;
(b)    Indebtedness set forth on Schedule 7.1 and existing on December 31, 2014
(the “Existing Indebtedness”) and Permitted Refinancing Indebtedness in respect
thereof;
(c)    Hedging Obligations entered into with any Person in the ordinary course
of business and not for speculation;
(d)    any intercompany Indebtedness, subject to Section 7.4;
(e)    the Existing Credit Facility Indebtedness and Permitted Refinancing
Indebtedness in respect thereof; and
(f)    other Indebtedness that may be incurred, subject to Section 6.1 and 6.2.
Section 7.2.    Negative Pledge. The Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any
of its assets or property now owned or hereafter acquired, except for Permitted
Liens, to secure (a) any Indebtedness of the Borrower or a Subsidiary (if such
Subsidiary is not also a Guarantor), unless prior to, or contemporaneously
therewith, the Term Loans are equally and ratably secured and the Borrower, the
Administrative Agent



47





--------------------------------------------------------------------------------




and such other secured party have entered into an intercreditor agreement on
terms and conditions acceptable to the Administrative Agent, or (b) any
Indebtedness of any Guarantor, unless prior to, or contemporaneously therewith,
the Subsidiary Guarantees are equally and ratably secured and such Guarantor,
the Administrative Agent and such other secured party have entered into an
intercreditor agreement on terms and conditions acceptable to the Administrative
Agent; provided, however, that if such Indebtedness is expressly subordinated to
the Term Loans or the Subsidiary Guarantees, the Lien securing such Indebtedness
will be subordinated and junior to the Lien securing the Term Notes or the
Subsidiary Guarantees, as applicable, with the same relative priority as such
Indebtedness has with respect to the Term Loans or the Subsidiary Guarantees.
The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien to secure Indebtedness on the engines
or rotors installed on any Pledged Aircraft other than in favor of the
Administrative Agent.
Section 7.3.    Fundamental Changes.
(a)    The Borrower will not, and will not permit any Significant Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Significant Subsidiaries (in
each case, whether now owned or hereafter acquired) or liquidate or dissolve;
provided, that if at the time thereof and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing
(i) the Borrower or any Significant Subsidiary may merge with a Person if the
Borrower (or such Subsidiary if the Borrower is not a party to such merger) is
the surviving Person, (ii) any Significant Subsidiary may merge into another
Subsidiary; provided, that if any party to such merger is a Loan Party, the
surviving Person shall be a Loan Party, (iii) any Significant Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to the Borrower or to a Subsidiary; provided, that if such Significant
Subsidiary is a Loan Party, it may only sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to the Borrower or to another
Loan Party, (iv) the Borrower or any Significant Subsidiary may sell, transfer,
lease or otherwise dispose of all or substantially all of the stock of any of
its Significant Subsidiaries to the Borrower or to a Subsidiary; provided, that
if prior to such sale, transfer, lease or other disposition, the Capital Stock
of such Significant Subsidiary was pledged to the Administrative Agent and
constituted Collateral, then after such sale, transfer, lease or other
disposition, (A) if such Significant Subsidiary is a Wholly Owned Domestic
Subsidiary, 100% of the Capital Stock of such Significant Subsidiary shall be
pledged to the Administrative Agent, (B) if such Significant Subsidiary is a
First-Tier Foreign Subsidiary, 65% of the Capital Stock of such Significant
Subsidiary shall be pledged to the Administrative Agent or (C) if such
Significant Subsidiary is owned, directly or indirectly, by a First-Tier Foreign
Subsidiary, 65% of the Capital Stock of the First-Tier Foreign Subsidiary that
owns, directly or indirectly, such Significant Subsidiary shall be pledged to
the Administrative Agent, (v) any Significant Subsidiary (other than a Loan
Party) may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders; and (vi) subject to Section 2.8,
sales and other dispositions of property that the Borrower or its Subsidiaries
reasonably determine is obsolete and no longer useful in the ordinary course of
its business; provided, that with respect to clauses (i) and (ii) of this
Section 7.3(a), any such merger involving a Person that is not a Wholly Owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 7.4.
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage in any type of business other than helicopter services and such other
businesses or services (including other aircraft services) that are reasonably
related thereto.



48





--------------------------------------------------------------------------------




Section 7.4.    Loans and Other Investments, Etc. The Borrower will not, and
will not permit any of its Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a Wholly Owned Subsidiary
prior to such merger), any Capital Stock, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment (other than Permitted
Investments) in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person that
constitute a business unit (all of the foregoing being collectively called
“Investments”), except:
(a)    the Borrower may Guarantee unfunded pension obligations of the Borrower’s
Subsidiaries with respect to Plans in existence on the Closing Date;
(b)    the Borrower and its Subsidiaries may make and permit to exist
Investments in the Borrower and Wholly Owned Subsidiaries;
(c)    Subsidiaries that are not Wholly Owned Subsidiaries may make and permit
to exist Investments in Subsidiaries that are not Wholly Owned Subsidiaries and
Investments to other Persons;
(d)    Bristow Aviation Holdings Limited and its Subsidiaries may make and
permit to exist Investments in Bristow Aviation Holdings Limited and its
Subsidiaries;
(e)    the Borrower and its Subsidiaries may make and permit to exist trade
payables and receivables and other transactions in the ordinary course of
business among the Borrower and its Subsidiaries;
(f)    Investments set forth on Schedule 7.4 and existing on December 31, 2014
in an aggregate amount equal to the amount outstanding on December 31, 2014 as
shown on such Schedule 7.4; and
(g)    the Borrower and its Subsidiaries may make and permit to exist additional
Investments in any other Person (“Additional Permitted Investments”) so long as,
at the time of making any such Additional Permitted Investment, the amount of
such Additional Permitted Investment, when taken together with the aggregate
amount of all other Additional Permitted Investments outstanding at such time,
does not exceed 15% of its Consolidated Net Tangible Assets; provided that, so
long as the Borrower and the Guarantors are in compliance with the Collateral
Asset Value Ratio, Borrower and its Subsidiaries may make and permit to exist
other Additional Permitted Investments in excess of 15% of its Consolidated Net
Tangible Assets.
In connection with any Investment allowed in clause (g) above in excess of 15%
of the Consolidated Net Tangible Assets of the Borrower, prior to making any
such Investment, the Borrower shall provide the Administrative Agent a
certificate demonstrating continued compliance, on a pro forma basis, with the
Collateral Asset Value Ratio immediately after giving effect to such Investment
and related transactions.
Section 7.5.    Restricted Payments. The Borrower will not, declare or make, or
agree to pay or make, directly or indirectly, any dividend on any class of its
stock, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, retirement, defeasance or
other acquisition of, any shares of Capital Stock or Indebtedness subordinated
to the Obligations of the Borrower or any Guarantee thereof or any options,
warrants, or other rights to purchase such Capital Stock or such Indebtedness,
whether now or hereafter outstanding (each, a “Restricted Payment”), other than
(i) dividends and other distributions paid in kind or in capital stock, (ii)
payments on Permitted



49





--------------------------------------------------------------------------------




Subordinated Debt to the extent permitted under the subordination terms of such
Indebtedness approved by the Lenders, (iii) the cashless exercise of options,
warrants, conversion and other rights or tax withholding with respect to the
exercise of stock awards, (iv) severance, settlement or similar payments made to
former employees in an aggregate amount not to exceed $10,000,000 in any Fiscal
Year, (v) so long as no Event of Default has occurred and is continuing or would
result therefrom, dividends paid in cash or other property in respect of Capital
Stock and other purchases, redemptions, retirements, defeasances or other
acquisitions of, any shares of Capital Stock for cash or other property, (vi) so
long as no Event of Default has occurred and is continuing or would result
therefrom, any payments in connection with any Permitted Call Spread
Transactions and (vii) other dividends in respect of the Borrower’s Capital
Stock in an amount not to exceed $5,000,000 in any Fiscal Year.
Section 7.6.    Sale of Assets. The Borrower will not, and will not permit any
of its Subsidiaries to (i) convey, sell, lease, assign, transfer or otherwise
dispose of, any of the Borrower’s assets or property, whether now owned or
hereafter acquired, to any Person other than, so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, a Wholly Owned
Subsidiary, (ii) in the case of any Subsidiary that is a Wholly Owned
Subsidiary, convey, sell, lease, assign, transfer or otherwise dispose of, any
of its assets or property, whether now owned or hereafter acquired, to any
Person other than, so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower or any Wholly Owned
Subsidiary, (iii) in the case of any Subsidiary that is not a Wholly Owned
Subsidiary, convey, sell, lease, assign, transfer or otherwise dispose of, any
of its assets or property, whether now owned or hereafter acquired, to any
Person other than the Borrower or any Subsidiary of the Borrower or (iv) in the
case of any Subsidiary, issue or sell any shares of such Subsidiary’s common
stock to any Person other than the Borrower or any of the Borrower’s
Subsidiaries (or to qualify directors if required by applicable law), in each
case of clauses (i) through (iv), other than (a) sale-lease back transactions
permitted by this Agreement, (b) Designated Asset Sales, (c) sales, leases and
charters of inventory, equipment or other assets in the ordinary course of
business and (d) sales, dispositions and other transactions permitted pursuant
to Sections 7.3, 7.4 and 7.5 above.
Section 7.7.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates (other than Wholly Owned Subsidiaries), except (a) in the ordinary
course of business at prices and on terms and conditions, taken as a whole, not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and any other Loan Party not involving any other Affiliates,
(c) any Restricted Payment permitted by Section 7.5 and (d) Investments
permitted by Section 7.4, so long as any Investment by the Borrower or a Wholly
Owned Subsidiary in a Subsidiary that is not a Wholly Owned Subsidiary is made
on terms and conditions that, taken as a whole, are not less favorable to the
Borrower or such affected Wholly Owned Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties.
Section 7.8.    Restrictive Agreements. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any consensual agreement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit any Lien upon any of its assets or properties, whether now owned
or hereafter acquired, in favor of the Administrative Agent to secure all or any
portion of the Secured Obligations, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to its Capital Stock, to make or
repay loans or advances to the Borrower or any other Subsidiary, to Guarantee
Indebtedness of the Borrower or any other Subsidiary or to transfer any of its
property or assets to the Borrower or any Subsidiary of the Borrower; provided,
that (i) the foregoing shall not apply to restrictions or conditions



50





--------------------------------------------------------------------------------




imposed by law or by (A) this Agreement or any other Loan Document or (B) any
agreements governing or evidencing the Existing Indebtedness, the Existing
Credit Facility Indebtedness or any Indebtedness issued in exchange for, or the
net proceeds of which are used to extend, refinance, renew, replace, defease or
refund any of the foregoing; provided that the restrictions and conditions
imposed by any agreement governing or evidencing such new Indebtedness are not
materially more restrictive, taken as a whole, than the restrictions and
conditions imposed by the agreements governing or evidencing the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded, as
reasonably determined by the Borrower, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary or any assets pending such sale, provided such restrictions
and conditions apply only to the Subsidiary or the assets that are sold and such
sale is permitted hereunder, (iii) the foregoing shall not apply to customary
restrictions and conditions contained in joint venture agreements and similar
agreements that restrict the transfer of interests in or assets of the joint
venture or the pledge of Capital Stock of any joint venture entity, (iv) clause
(a) shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness; provided that the foregoing shall not prohibit financial
incurrence, maintenance and similar covenants that indirectly have the practical
effect of prohibiting or restricting the ability of a Subsidiary to make such
payments or provisions that require that a certain amount of capital be
maintained, or prohibit the return of capital to shareholders above certain
dollar limits; (v) clause (a) shall not apply to customary provisions in leases
restricting the assignment thereof; (vi) the foregoing shall not apply to
restrictions or conditions in any agreements governing or evidencing any
Indebtedness incurred on or after the Closing Date in accordance with the
provisions of this Agreement which are not materially more restrictive, taken as
a whole, than the restrictions and conditions contained in this Agreement, any
other Loan Document or the agreements governing or evidencing the Existing
Indebtedness; and (vii) the foregoing shall not apply to restrictions or
conditions in any agreement in effect at the time any Person becomes a
Subsidiary of the Borrower, which agreement was not entered into in
contemplation of such Person becoming a Subsidiary of the Borrower, and on the
condition that such restrictions or conditions are not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired, and any amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacements or refinancing thereof; provided, that the amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacements or refinancings are not materially more restrictive, taken as a
whole, with respect to such conditions or restrictions than the agreements in
effect at the time such Person becomes a Subsidiary of the Borrower.
Section 7.9.    Hedging Transactions. The Borrower will not, and will not permit
any of the Subsidiaries to, enter into any Hedging Transaction, other than
Hedging Transactions not for speculative purposes entered into in the ordinary
course of business to hedge or mitigate risks to which the Borrower or any
Subsidiary is exposed in the conduct of its business or the management of its
obligations or operations.
Section 7.10.    Amendment to Material Documents. The Borrower will not amend,
modify or waive any of its rights under (a) its certificate of incorporation,
bylaws or other organizational documents in a manner materially adverse to the
interests of the Lenders, or (b) the 2008 Indenture or agreements governing the
terms of Permitted Subordinated Debt, that would increase the interest rate
thereof, shorten the average life to maturity, impose additional covenants, or
otherwise be materially adverse to the interests of the Borrower or the Lenders
thereunder.
Section 7.11.    Accounting Changes. The Borrower will not, and will not permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required or permitted by GAAP, or change the
Fiscal Year of the Borrower or of any of its Subsidiaries, except to change the
Fiscal Year end to December 31.



51





--------------------------------------------------------------------------------




ARTICLE VIII

EVENTS OF DEFAULT


Section 8.1.    Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Term Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or
(b)the Borrower shall fail to pay any interest on any Term Loan or any fee or
any other amount (other than an amount payable under clause (a) of this Section
8.1) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three (3) Business Days; or


(c)any representation, warranty or statement made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) shall prove to be
incorrect in any material respect when made or deemed made or submitted; or


(d)the Borrower shall fail to observe or perform any financial covenant,
negative covenant, or the Borrower’s covenant to maintain its existence; or


(e)any breach of the Collateral Asset Value Ratio where the Borrower fails,
within 45 days if the Collateral Asset Value Ratio is less than 1.1:1.0, but
greater than 1.0:1.0, to (i) make the necessary reduction in the aggregate
amount of the Senior Secured Debt outstanding in order to cure non-compliance
with such Collateral Asset Value Ratio or (ii) grant a perfected first priority
security interest in unencumbered aircraft having a value (based on desktop or
other fair market valuation methods acceptable to the Administrative Agent
completed by a reputable aircraft appraisal company acceptable to the
Administrative Agent) equal to or exceeding such amount as would be required to
cure non-compliance with such Collateral Asset Value Ratio; or


(f)any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b),
(d) and (e) above) or any other Loan Document, and such failure shall remain
unremedied for 30 days after the earlier of (i) any Responsible Officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent; or


(g)the Borrower or any Subsidiary (whether as primary obligor or as guarantor or
other surety) shall fail to make payments when due on any Indebtedness (other
than Non-Recourse Debt to the extent such Indebtedness is permitted under the
terms hereunder) which individually or in the aggregate the principal amount
thereof exceeds $50,000,000, or breach of any covenant contained in any
agreement relating to such Indebtedness causing or permitting the acceleration
of such Indebtedness after the giving of notice and the expiration of any
applicable grace period; or


(h)the Borrower or any Guarantor shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property,



52





--------------------------------------------------------------------------------




(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Section 8.1(h), (iii) apply for or consent to the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Borrower or any
such Guarantor or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or (vi)
take any board action for the purpose of effecting any of the foregoing; or


(i)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Guarantor or its debts, or any substantial part of its
assets, under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Borrower or any
Guarantor or for a substantial part of its assets, and in any such case, such
proceeding or petition shall remain undismissed for a period of 60 days or an
order or decree approving or ordering any of the foregoing shall be entered; or


(j)the Borrower or any Guarantor shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due; or


(k)an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $50,000,000; or
 
(l)any final judgment or order for the payment of money in excess of $50,000,000
(but excluding any portion thereof that is subject to insurance coverage within
applicable policy limits and where the insurer has not denied or contested
coverage), which judgments, orders, fines, penalties, awards or impositions
remain in effect for 30 days without being satisfied, discharged, stayed,
deferred, or vacated; or
(m)a Change in Control shall occur or exist; or


(n)the Subsidiary Guaranty Agreement shall for any reason cease to be valid and
binding on, or enforceable against, any Loan Party, or any Loan Party shall so
state in writing, or any Loan Party shall seek to contest or terminate its
payment obligations under the Subsidiary Guaranty Agreement other than as
permitted by the Loan Documents; or


(o)any Lien purported to be created under any Security Document shall fail or
cease to be a valid and perfected Lien on any Collateral, with the priority
required by the applicable Security Document, except as a result of (i) the
Administrative Agent’s failure to take any action reasonably requested by the
Borrower or otherwise required in order to maintain a valid and perfected Lien
on any Collateral, (ii) any action taken by the Administrative Agent to release
any Lien on any Collateral, or (iii) as permitted in connection with the Loan
Documents;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times: (i) 
declare the principal of and any accrued interest on the Term Loans, and all
other Obligations owing hereunder, to be, whereupon the same shall become, due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower, (ii) exercise all
remedies contained in any other Loan Document, and (iii) exercise any other
remedies available at law or in equity; and that, if an Event of Default
specified in either clause (h) or (i) with respect to the Borrower shall occur,
the principal of the



53





--------------------------------------------------------------------------------




Term Loans then outstanding, together with accrued interest thereon, and all
fees, and all other Obligations owing hereunder shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
Section 8.2.    Application of Proceeds.
(a)    So long as Intercreditor Agreement is in effect, following an
“Enforcement” or such similar term (as defined in the Intercreditor Agreement),
all proceeds from each sale of, or other realization upon, all or any part of
the Collateral by any Secured Party shall be applied as set forth in the
Intercreditor Agreement.
(b)    At all times when the Intercreditor Agreement is not in effect, all
proceeds from each sale of, or other realization upon, all or any part of the
Collateral by any Secured Party after the occurrence of and during the
continuation of an Event of Default arises shall be applied as follows:
(i)    first, to the reimbursable expenses of the Administrative Agent incurred
in connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;
(ii)    second, to the fees and other reimbursable expenses of the
Administrative Agent then due and payable pursuant to any of the Loan Documents,
until the same shall have been paid in full;
(iii)    third, to all reimbursable expenses, if any, of the Lenders then due
and payable pursuant to any of the Loan Documents, until the same shall have
been paid in full;
(iv)    fourth, to the fees due and payable under Section 2.10 and interest then
due and payable under the terms of the Credit Agreement, until the same shall
have been paid in full;
(v)    fifth, to the Secured Parties in an amount equal to the sum of all
outstanding principal amounts of the Obligations, any unpaid interest accrued on
the Obligations, and any Hedging Obligations, pro rata in proportion to the
aggregate amounts thereof owing to each Secured Party;
(vi)    sixth, to the Lenders in the amount of any other unpaid Obligations, pro
rata in proportion to the respective amounts thereof owed to each Lender; and
(vii)    seventh, the balance, if any, after all of the Obligations and Hedging
Obligations owing to any Secured Party have been indefeasibly paid in full, to
the Borrower or as otherwise required by applicable law.
All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares within each clause.







54





--------------------------------------------------------------------------------




ARTICLE IX

THE ADMINISTRATIVE AGENT
Section 9.1.    Appointment of Administrative Agent. Each Lender irrevocably
appoints SunTrust Bank as the Administrative Agent and authorizes it to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with all such actions and powers that are reasonably incidental thereto. The
Administrative Agent may perform any of its duties hereunder or under the other
Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of their duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions set forth in this Article shall apply to any such
sub-agent or attorney-in-fact and the Related Parties of the Administrative
Agent, any such sub-agent and any such attorney-in-fact and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Section 9.2.    Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Borrower) concerning all matters
pertaining to such duties.
Section 9.3.    Lack of Reliance on the Administrative Agent. Each of the
Lenders acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit



55





--------------------------------------------------------------------------------




analysis and decision to enter into this Agreement. Each of the Lenders also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, continue to make its own decisions in
taking or not taking of any action under or based on this Agreement, any related
agreement or any document furnished hereunder or thereunder.
Section 9.4.    Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.
Section 9.5.    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, posting or other distribution)
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.
Section 9.6.    The Administrative Agent in its Individual Capacity. The Person
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The Person acting
as the Administrative Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.
Section 9.7.    Successor Administrative Agent.
(a)    The Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Default or Event of Default shall
exist at such time. If no successor Administrative Agent shall have been so
appointed, and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or any state thereof or a bank which maintains
an office in the United States, having a combined capital and surplus of at
least $500,000,000.
(b)    Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring



56





--------------------------------------------------------------------------------




Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. If within 45 days after written
notice is given of the retiring Administrative Agent’s resignation under this
Section 9.7 no successor Administrative Agent shall have been appointed and
shall have accepted such appointment, then on such 45th day (i) the retiring
Administrative Agent’s resignation shall become effective, (ii) the retiring
Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time as the Required Lenders appoint a successor
Administrative Agent as provided above. After any retiring Administrative
Agent’s resignation hereunder, the provisions of this Article shall continue in
effect for the benefit of such retiring Administrative Agent and its
representatives and agents in respect of any actions taken or not taken by any
of them while it was serving as the Administrative Agent.
Section 9.8.    Authorization to Execute other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents other than this Agreement.
Section 9.9.    Documentation Agent; Syndication Agent. Each Lender agrees that
neither the Documentation Agent nor the Syndication Agent shall have any duties
or obligations under any Loan Documents to any Lender or any Loan Party.
ARTICLE X

MISCELLANEOUS
Section 10.1.    Notices.
(a)    Written Notices.
(i)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
To the Borrower:        Bristow Group Inc.
2103 City West Blvd.
4th Floor
Houston, Texas 77042
Attention: General Counsel


To the Administrative Agent:    SunTrust Bank
303 Peachtree Street, N. E.
Atlanta, Georgia 30308
Attention: Mr. Jim Warren
Telecopy Number: (404) 827-6270


With a copy to:            SunTrust Bank
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz



57





--------------------------------------------------------------------------------




Telecopy Number: (404) 221-2001


and
        
King & Spalding LLP
1180 Peachtree Street, N.E.
Atlanta, Georgia 30309
Attention: W. Todd Holleman
Telecopy Number: (404) 572-5100




To any other Lender:
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender



Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent shall not be effective until actually received by such Person at its
address specified in this Section 10.1.


(ii)    Any agreement of the Administrative Agent and the Lenders herein to
receive certain notices by telephone or facsimile is solely for the convenience
and at the request of the Borrower. The Administrative Agent and the Lenders
shall be entitled to rely on the authority of any Person purporting to be a
Person authorized by the Borrower to give such notice and the Administrative
Agent and Lenders shall not have any liability to the Borrower or other Person
on account of any action taken or not taken by the Administrative Agent or the
Lenders in reasonable reliance in good faith upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Term Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent and the Lenders to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent and the Lenders of a confirmation which is at variance with
the terms understood by the Administrative Agent and the Lenders to be contained
in any such telephonic or facsimile notice.
(b)    Electronic Communications.
(i)    Notices and other communications to the Administrative Agent and to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to the Administrative Agent or any Lender pursuant to Article II unless
such Lender and the Administrative Agent have agreed to receive notices under
such Section by electronic communication and have agreed to the procedures
governing such communications. The Administrative Agent or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(ii)    Unless the Administrative Agent and Borrower otherwise prescribe, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the



58





--------------------------------------------------------------------------------




sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
Section 10.2.    Waiver; Amendments.
(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document, and no
course of dealing between the Borrower and the Administrative Agent or any
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies provided by law. No waiver of any provision of this Agreement
or any other Loan Document or consent to any departure by the Borrower therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section 10.2, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given. Without
limiting the generality of the foregoing, the making of a Term Loan shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time.
(b)    No amendment or waiver of any provision of this Agreement or the other
Loan Documents, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the Term
Loan Commitment of any Lender without the written consent of such Lender,
(ii) reduce the principal amount of any Term Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the date fixed for any scheduled
payment of any principal of, or interest on, any Term Loan or any fees hereunder
or reduce the amount of, waive or excuse any such payment, without the written
consent of each Lender affected thereby, (iv) change Section 2.16(c) or (d) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section 10.2(b) or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender, (vi) release any Guarantor or limit the liability of any such Guarantor
under the Subsidiary Guaranty Agreement or any other guaranty agreement or other
Loan Documents, without the written consent of each Lender, except in connection
with the sale or other disposition of such Guarantor or as expressly permitted
in this Agreement or other Loan Documents, and (vii) release all or
substantially all collateral securing any of the Obligations or subordinate any
Lien in such collateral to any other creditor of the Borrower or any Subsidiary
other than in accordance with the terms of the Loan Documents, without the
written consent of each Lender; provided further, that no such agreement shall
amend, modify or otherwise affect the rights, duties or obligations of the
Administrative Agent without the prior written consent of such Person.
Notwithstanding anything contained herein to the contrary, this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the



59





--------------------------------------------------------------------------------




Borrower and the Administrative Agent) if, upon giving effect to such amendment
and restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), such Lender shall have no other commitment or other
obligation hereunder (but such Lender shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 10.3) and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement.
Section 10.3.    Expenses; Indemnification.
(a)    The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the syndication of the credit
facility provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated) and (ii) all out-of-pocket costs and expenses (including,
without limitation, the reasonable fees, charges and disbursements of outside
counsel) incurred by the Administrative Agent or any Lender in connection with
the enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 10.3, or in connection with the Term
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Term Loans.
(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable allocated fees and disbursements for attorneys
who may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party or Related Party of a Loan Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Term Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or Related Party of a Loan
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. The Borrower, upon
demand by the Administrative Agent or a Lender at any time, shall reimburse such
Administrative Agent or such Lender for any such reasonable legal or other
expenses incurred in connection with investigating or defending against any of
the foregoing, except if the same is excluded from indemnification pursuant to
the provisions of the preceding sentence. Each Indemnitee agrees to contest any
indemnified claim if requested by the Borrower, in a manner reasonably directed
by the Borrower, with counsel selected by the Indemnitee and approved by the
Borrower, which approval shall not be unreasonably withheld or delayed. Any
Indemnitee that proposes or intends to settle or



60





--------------------------------------------------------------------------------




compromise any such indemnified claim shall give the Borrower written notice of
the terms of such settlement or compromise reasonably in advance of settling or
compromising such claim or proceeding and shall obtain the Borrower's prior
written consent thereto, which consent shall not be unreasonably withheld or
delayed; provided that the Indemnitee shall not be restricted from settling or
compromising any such claim if the Indemnitee waives its right to indemnity from
the Borrower in respect of such claim and such settlement or compromise does not
materially increase the Borrower’s liability pursuant to this Section 10.3 to
any Related Party of such Indemnitee.
(c)    The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
(d)    To the extent that the Borrower fails to pay any amount required to be
paid to the Administrative Agent under clauses (a), (b) or (c) hereof, each
Lender severally agrees to pay to the Administrative Agent such Lender’s Pro
Rata Share (determined as of the time that the unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided, that the unreimbursed
expense or indemnified payment, claim, damage, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent in
its capacity as such.
(e)    To the extent permitted by applicable law, no party to this Agreement or
Indemnitee shall assert, and each hereby waives, any claim against any such
other Person, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Term Loan or the
use of proceeds thereof.
(f)    All amounts due under this Section 10.3 shall be payable within ten (10)
Business Days after written demand therefor.
Section 10.4.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (e) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Term Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:





61





--------------------------------------------------------------------------------




(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the Term
Loans at the time owing to the assigning Lender or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
principal outstanding balance of the Term Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received written notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund.
(iv)    Assignment and Acceptance. The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.15.
(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and



62





--------------------------------------------------------------------------------




Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 10.3 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section 10.4. If the consent of the
Borrower to an assignment is required hereunder (including a consent to an
assignment which does not meet the minimum assignment thresholds specified
above), the Borrower shall be deemed to have given its consent ten (10) Business
Days after the date notice thereof has actually been delivered by the assigning
Lender (through the Administrative Agent) to the Borrower, unless the Borrower
gives written notice to the assigning Lender prior to such tenth (10th) Business
Day that the Borrower objects to such assignment.
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Atlanta, Georgia a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the principal amount
(and stated interest) of the Term Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). Information contained in the
Register with respect to any Lender shall be available for inspection by such
Lender at any reasonable time and from time to time upon reasonable prior
notice; information contained in the Register shall also be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. Information contained in the Register shall be
conclusive, absent manifest error. In establishing and maintaining the Register,
Administrative Agent shall serve as Borrower’s agent solely for tax purposes and
solely with respect to the actions described in this Section 10.4, and the
Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and affiliates shall constitute “Indemnitees.”
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent sell participations to any Person (other
than a natural person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Term Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
(e)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that, to the extent affecting such
Participant: (i) increases the Term Loan Commitment of such Lender, (ii) reduces
the principal amount of any Term Loan or reduces the rate of interest thereon,
or reduces any fees payable hereunder, (iii) postpones the date fixed for any
payment of any principal of, or interest on, any Term Loan or any fees hereunder
or reduces the amount of, waives or excuses any such payment, (iv) changes
Section 2.16(c) or (d) in a manner that would alter the pro rata sharing of
payments required thereby, (v) changes any of the provisions of Section 10.2(b)
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
(vi) releases any Guarantor or



63





--------------------------------------------------------------------------------




limits the liability of any such Guarantor under the Subsidiary Guaranty
Agreement or any other guaranty agreement, except in connection with the sale or
other disposition of such Guarantor or as expressly permitted in this Agreement
or other Loan Documents or (vii) releases all or substantially all collateral
securing any of the Obligations. Subject to paragraph (f) of this Section 10.4,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14, and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
10.4. To the extent permitted by law, each Participant also shall be entitled to
the benefits of Section 10.7 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.16 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Term Loans or other obligations under the
Loan Documents (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.13 and Section 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 2.15 unless the Borrower is notified of, and consents in
writing to, the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15 as though
it were a Lender.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 10.5.    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(a)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF NEW YORK.
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES



64





--------------------------------------------------------------------------------




HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING DESCRIBED IN PARAGRAPH (B) OF THIS SECTION 10.5 AND BROUGHT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 10.5. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.1. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
Section 10.6.    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 10.7.    Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender
to or for the credit or the account of the Borrower against any and all
Obligations held by such Lender, irrespective of whether such Lender shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender agrees promptly to notify the Administrative Agent and the Borrower after
any such set-off and any application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender agrees to apply



65





--------------------------------------------------------------------------------




all amounts collected from any such set-off to the Obligations before applying
such amounts to any other Indebtedness or other obligations owed by the Borrower
and any of its Subsidiaries to such Lender.
Section 10.8.    Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent constitute
the entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.
Section 10.9.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Term
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Term Loan or any fee or any other amount payable under
this Agreement is outstanding and unpaid. The provisions of Sections 2.13, 2.14,
2.15, 10.3, 10.17 and Article IX shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Term Loans or the termination of this Agreement or any
provision hereof. All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of the Term Loans.
Section 10.10.    Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
Section 10.11.    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of any information provided to it
by the Borrower or any Subsidiary, except that such information may be disclosed
(i) to any Related Party of the Administrative Agent or any such Lender,
including without limitation accountants, legal counsel and other advisors,
solely for purposes of evaluating such information, (ii) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(iii) to the extent requested by any regulatory agency or authority, (iv) to the
extent that such information becomes publicly available other than as a result
of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, any Lender or any Related Party of any of the foregoing on
a non-confidential basis from a source other than the Borrower or any
Subsidiary, (v) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, and (ix) subject to provisions substantially similar to this
Section 10.11, to any actual or prospective assignee or Participant, or (vi)
with the consent of the Borrower. Any Person required to maintain the
confidentiality of any information as provided for in this Section 10.11 shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.



66





--------------------------------------------------------------------------------




Section 10.12.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to the Term Loans,
together with all fees, charges and other amounts which may be treated as
interest on the Term Loans under applicable law (collectively, the “Charges”),
shall exceed the maximum lawful rate of interest (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by a Lender holding a
Term Loan in accordance with applicable law, the rate of interest payable in
respect of such Term Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Term
Loan but were not payable as a result of the operation of this Section 10.12
shall be cumulated and the interest and Charges payable to such Lender in
respect of other periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of repayment (to the extent permitted by
applicable law), shall have been received by such Lender.
Section 10.13.    Waiver of Effect of Corporate Seal. The Borrower represents
and warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by Borrower under
seal and waives any shortening of the statute of limitations that may result
from not affixing the corporate seal to this Agreement or such other Loan
Documents.
Section 10.14.    Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. Each Loan Party shall, and shall cause each of its
Subsidiaries to, provide to the extent commercially reasonable, such information
and take such other actions as are reasonably requested by the Administrative
Agent or any Lender in order to assist the Administrative Agent and the Lenders
in maintaining compliance with the Patriot Act.
Section 10.15.    Officer’s Certificates. It is not intended that any
certificate of any officer or director of the Borrower delivered to the
Administrative Agent or any Lender pursuant to this Agreement shall give rise to
any personal liability on the part of such officer or director.
Section 10.16.    Effect of Inclusion of Exceptions. It is not intended that the
specification of any exception to any covenant herein shall imply that the
excepted matter would, but for such exception, be prohibited or required.
Section 10.17.    Intercreditor Agreement. The Lenders acknowledge that the
obligations of the Borrower and the Guarantors in respect of the Existing Credit
Agreement will be secured by Liens on the Collateral on a pari passu basis with
the Secured Obligations. In connection with the Borrower’s entry into this
Agreement, the Administrative Agent shall enter into the Intercreditor Agreement
establishing the relative rights of the Secured Parties and the Existing Credit
Facility Secured Parties with respect to the Collateral and certain related
matters. The Lenders hereby irrevocably (i) consent to such pari passu treatment
of Liens to be provided for under the Intercreditor Agreement, (ii) authorize
the Administrative Agent to execute and deliver the Intercreditor Agreement and
any documents relating thereto, in each case on behalf of, and without any
further consent, authorization or other action by, any Lender, (iii) agree that,
upon the execution and delivery thereof and so long as it is in effect, the
Lenders will be bound by the provisions of the Intercreditor Agreement, as if it
were a signatory thereto and will take no actions contrary to the provisions of
the Intercreditor Agreement and (iv) agree that no Lender shall have any right
of action whatsoever against the Administrative Agent as a result of any action
taken by the Administrative Agent pursuant to this Section



67





--------------------------------------------------------------------------------




10.17 or in accordance with the terms of the Intercreditor Agreement. The
Lenders hereby further irrevocably authorize the Administrative Agent to enter
into such amendments, supplements or other modifications to the Intercreditor
Agreement in connection with any extension, renewal or refinancing of the Term
Loans, any amendment, restatement, supplement or other modification of the
Existing Credit Facility Documents or any Permitted Refinancing Indebtedness in
respect of the Existing Credit Facility Indebtedness as are reasonably
acceptable to the Administrative Agent, in its sole discretion, to give effect
thereto, in each case on behalf of, and without any further consent,
authorization or other action by, any Lender. The Administrative Agent shall
have the benefit of the provisions of Article IX with respect to all actions
referred to in this Section 10.17 and all actions taken or omitted to be taken
by it in accordance with the terms of the Intercreditor Agreement to the full
extent thereof. Notwithstanding anything contain herein or in any other Loan
Document to the contrary, any provision hereof or any other Loan Document (a)
requiring any Loan Party to deliver possession of any Collateral to the
Administrative Agent or its representatives, or to cause the Administrative
Agent or its representatives to control any Collateral, shall be deemed to have
been complied with if and for so long as the Existing Credit Facility
Administrative Agent shall have such possession or control for the benefit of
the Secured Parties and as bailee or sub-agent of the Administrative Agent as
provided in the Intercreditor Agreement or (b) requiring any Loan Party to name
the Administrative Agent as an additional insured or a lender loss payee under
any insurance policy or a beneficiary of any letter of credit, shall have been
complied with if any such insurance policy or letter of credit names the
Existing Credit Facility Administrative Agent as an additional insured, lender
loss payee or beneficiary, as the case may be, in each case pursuant to the
terms of the Intercreditor Agreement.




(remainder of page left intentionally blank)







68





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


BRISTOW GROUP INC.
 
 
 
 
 
 
By
    /s/ Joseph A. Baj
 
Name: Joseph A. Baj
 
Title: Vice President and Treasurer


[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------










SUNTRUST BANK
as Administrative Agent and as a Lender
 
 
 
 
 
 
By:
/s/ Shannon Juhan
 
Name: Shannon Juhan
 
Title: Director











    





[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------


















THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
 
 
 
 
By:
   /s/ Kevin Sparks
 
Name: Kevin Sparks
 
Title: Vice President


[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------




















BARCLAYS BANK PLC
 
 
 
 
 
 
By:
   /s/ Kayode Sulola
 
Name: Kayode Sulola
 
Title: Assistant Vice President


[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------


















BRANCH BANKING AND TRUST COMPANY
 
 
 
 
 
 
By:
   /s/ DeVon J. Lang
 
Name: DeVon J. Lang
 
Title: Senior Vice President


[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------


















Bank of America, N.A., as Co-Syndication Agent and as a Lender
 
 
 
 
 
 
By:
   /s/ Juan Trejo
 
Name: Juan Trejo
 
Title: Vice President


[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------


















CITIBANK, N.A.
 
 
 
 
 
 
By:
   /s/ Rob Malleck
 
Name: Rob Malleck
 
Title: Vice President


[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------


















COMPASS BANK
 
 
 
 
 
 
By:
  /s/ Frank Carvelli
 
Name: Frank Carvelli
 
Title: Senior Vice President


[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------


















CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
 
 
 
 
By:
   /s/ Nupur Kumar
 
Name: Nupur Kumar
 
Title: Authorized Signatory
 
 
By:
   /s/ Michael Moreno
 
Name: Michael Moreno
 
Title: Authorized Signatory


[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------
















JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
By:
   /s/ Thomas Okamoto
 
Name: Thomas Okamoto
 
Title: Authorized Officer


[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------


















PNC BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
  /s/ Christian S. Brown
 
Name: Christian S. Brown
 
Title: Managing Director


[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------


















WELLS FARGO BANK, N.A.
 
 
 
 
 
 
By:
   /s/ Donald W. Herrick, Jr.
 
Name: Donald W. Herrick, Jr.
 
Title: Director


[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------


















WHITNEY BANK
 
 
 
 
 
 
By:
   /s/ Gregory J. Zaunbrecher
 
Name: Gregory J. Zaunbrecher
 
Title: Senior Vice President




[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------




Schedule I


APPLICABLE MARGIN
    


a)
On or prior to November 5, 2016:





Senior Credit Facilities Pricing
Level I
Level II
Level III
Level IV
Level V
Level VI
Level VII
Leverage Ratio
< 1.75:1.00
> 1.75:1.00 but < 2.25:1.00
> 2.25:1.00 but < 2.75:1.00
> 2.75:1.00 but < 3.25:1.00
> 3.25:1.00 but < 3.75:1.00
> 3.75:1.00
but < 4.25:1.00
> 4.25:1.00
Applicable Margin for Eurodollar Rate Loans
1.00%
1.25%
1.50%
1.75%
2.00%
2.25%
2.50%
Applicable Margin for Base Rate Loans
0.00%
0.25%
0.50%
0.75%
1.00%
1.25%
1.50%





b)
After November 5, 2016 but on or prior to May 5, 2017:





Senior Credit Facilities Pricing
Level I
Level II
Level III
Level IV
Level V
Level VI
Level VII
Leverage Ratio
< 1.75:1.00
> 1.75:1.00 but < 2.25:1.00
> 2.25:1.00 but < 2.75:1.00
> 2.75:1.00 but < 3.25:1.00
> 3.25:1.00 but < 3.75:1.00
> 3.75:1.00
but < 4.25:1.00
> 4.25:1.00
Applicable Margin for Eurodollar Rate Loans
1.25%
1.50%
1.75%
2.00%
2.25%
2.50%
2.750%
Applicable Margin for Base Rate Loans
0.25%
0.50%
0.75%
1.00%
1.25%
1.50%
1.750%








Schedule I



--------------------------------------------------------------------------------






c)
After May 5, 2017:





Senior Credit Facilities Pricing
Level I
Level II
Level III
Level IV
Level V
Level VI
Level VII
Leverage Ratio
< 1.75:1.00
> 1.75:1.00 but < 2.25:1.00
> 2.25:1.00 but < 2.75:1.00
> 2.75:1.00 but < 3.25:1.00
> 3.25:1.00 but < 3.75:1.00
> 3.75:1.00
but < 4.25:1.00
> 4.25:1.00
Applicable Margin for Eurodollar Rate Loans
1.50%
1.75%
2.00%
2.25%
2.50%
2.750%
3.000%
Applicable Margin for Base Rate Loans
0.50%
0.75%
1.00%
1.25%
1.50%
1.750%
2.000%








































































Schedule I-2











--------------------------------------------------------------------------------




Schedule II


COMMITMENT AMOUNTS


Lender
Term Loan Commitment
SunTrust Bank
$22,000,000
Bank of America, N.A.
$22,000,000
Barclays Bank plc
$22,000,000
Compass Bank
$22,000,000
Credit Suisse AG, Cayman Islands Branch
$22,000,000
JPMorgan Chase Bank, National Association
$22,000,000
Wells Fargo Bank, National Association
$14,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$14,000,000
Citibank, N.A.
$14,000,000
Branch Banking and Trust Company
$11,000,000
PNC Bank, National Association
$10,000,000
Whitney Bank
$5,000,000
TOTAL:
$200,000,000
















Schedule II